Case 3:20-cv-00490-BRM-ZNQ Document 1 Filed 01/15/20 Page 1 of 95 PageID: 1




Jennifer Chang, Esq. (JC-5716)
KROLL HEINEMAN CARTON, LLC
Metro Corporate Campus I
99 Wood Avenue South, Suite 307
Iselin, New Jersey 08830
Tel: (732) 491-2100
Fax: (732) 491-2120
Attorneys for Petitioners

                               UNITED STATES DISTRICT COURT
                                  DISTRICT OF NEW JERSEY

NEW JERSEY BUILDING LABORERS’ :                         Hon.
STATEWIDE BENEFIT FUNDS AND THE
TRUSTEES THEREOF,               :                       Civil Action No. 20-

                Petitioners,                        :               CIVIL ACTION

        v.                                          :       PETITION TO CONFIRM
                                                          ARBITRATION AWARD AND
BRICK INDUSTRIES, INC.,                             :   ORDER AND ENTRY OF JUDGMENT

                Respondent.



        Petitioners New Jersey Building Laborers’ Statewide Benefit Funds (“Funds”) and the

Trustees thereof (“Trustees”)(collectively, “Petitioners”), by their undersigned attorneys, as and

for their Petition, allege and say:

        1.      Petitioners move before this Court for an Order, pursuant to the Federal

Arbitration Act, 9 U.S.C.A. § 9 and 13 (“FAA”), confirming the award of the Arbitrator in the

matter of the arbitration between Petitioners and Brick Industries, Inc. (“Respondent”), and

directing that judgment be entered accordingly. This Petition is made on the following grounds.

        2.      At all times relevant, the Funds were, and still are, trust funds within the meaning

of Section 302(c)(5) of the LMRA, 29 U.S.C. § 186(c)(5), and employee benefit plans within the

meaning of the Employee Retirement Income Security Act of 1974 (“ERISA”), 29 U.S.C. §
 Case 3:20-cv-00490-BRM-ZNQ Document 1 Filed 01/15/20 Page 2 of 95 PageID: 2




1132(d). The Funds are administered at 321$ Kennedy Boulevard, Jersey City, New Jersey

07306.

         3.   At all times relevant, the Trustees were, and still are, fiduciaries within the

meaning of Section 3(21)(A) of ERISA, 29 USC § 1002(21)(A). The Trustees maintain their

principal place of business at 3218 Kennedy Boulevard, Jersey City, New Jersey 07306.

         4.   At all times relevant, Respondent was, and still is, a business entity duly

organized and existing under the laws of the State of New Jersey, with a principal place of

business located at 145 Natick Trail, Brick, New Jersey 08724.

         5.   The jurisdiction of this Court is based upon Section 502(e) of ERISA, 29 U.S.C. §

1132(e), 28 U.S.C. § 1331, and 2$ U.S.C. § 1367. Venue is proper in this District pursuant to 29

U.S.C. 1332(e)(2), because Petitioners maintain their principal offices in New Jersey and the

underlying arbitration took place in New Jersey.

         6.    Respondent is a signatory to a Collective Bargaining Agreement (“CBA”) by

virtue of a Memorandum of Agreement (“MOA”). True and correct copies of the relevant

portions of the CBA and the MOA are attached hereto as Exhibits “A” and “B”, respectively.

         7.    Respondent is bound to the Project Labor Agreement (“PLA”) governing

construction of the project commonly identified as the Executive State House, located at 125

West State Street, Trenton, New Jersey 0860$ (“Project”). A true and correct copy of the PLA is

attached hereto as Exhibit “C.” To the extent that the CBA’s terms are consistent with those in

the PLA, the PLA expressly incorporates them. See PLA, Article 2, Section 4.

         8.    Respondent is also bound by the Declaration of Trust of the New Jersey Building

Laborers’ Statewide Benefit Funds (“Trust Agreement”). A true and correct copy of the pertinent


                                                   2
 Case 3:20-cv-00490-BRM-ZNQ Document 1 Filed 01/15/20 Page 3 of 95 PageID: 3




portions of the Trust Agreement is attached hereto as Exhibit “D”. Under the terms of the PLA,

CBA, and Trust Agreement, Respondent is required to make contributions to the Funds.

       9.      The Trust Agreement provides that “[t]he Trustees may take any action necessary

or appropriate to enforce payment of contributions, interest, damages, and expenses provided for

herein[.]” See Trust Agreement, Article V, Section 4.

        10.     In accordance with the applicable agreements, an independent auditor conducted

a payroll audit of Respondent’s records (“Audit”). Respondent was provided a copy of the Audit

and opportunity to contest its findings.

        11.    After considering all of the evidence presented at the arbitration hearing on

August 27, 2019, the Arbitration issued the issued the Arbitration Award and Order (“Award”).

A true and correct copy of the Award is attached hereto as Exhibit “E”.

        12.    The Arbitrator found that “[c]ounsel for [Respondent] appeared at the arbitration

hearing and did not contest the applicable provisions of the [CBA], [Petitioners’] right to audit,

the Audit findings, the collection procedure and the delinquent contributions due to

[Petitioners.]” Specifically:

                17. The parties acknowledged that, in connection with a separate grievance
                under the PLA, [Respondent] acknowledged performing 9,709.50 hours of
                covered work on the Project during the Audit period, and paid
                $130,247.66 to the Funds to resolve that grievance. However, at the time,
                [Petitioners] were not involved in collecting the welfare contributions,
                because contributions to that Funds [sic] were due to the Mason Tenders
                District Council Welfare Fund (“MTDC Welfare Fund”), which was also
                charged with collecting those contributions. As such, the $130,247.66,
                prior paid to [Petitioners], did not include the welfare contributions, which
                are the subject of the current arbitration.

                ***




                                                  3
 Case 3:20-cv-00490-BRM-ZNQ Document 1 Filed 01/15/20 Page 4 of 95 PageID: 4




                    19. Pursuant to an Amendment agreed to by the parties, effective August
                    1, 2019, the welfare contributions due to the MTDC Welfare Fund would
                    be payable to the New Jersey Building Laborers’ Statewide Health Funds
                    (“NJBLS Health Fund”) and collection of the delinquent welfare
                    contributions would be conducted in accordance with [Petitioners’
                    collection policy and procedures], including presentation of disputes
                    concerning such contributions to [the Arbitrator].

Award, ¶91 16   -   17, and 19.

       13.          Accordingly, the Arbitrator ordered Respondent to remit to Petitioners welfare

contributions in the principal amount of $111,885.00, interest in the amount of $18,353.21, and

court costs. The Award was promptly served on Respondent.

       14.          Notwithstanding the Award and notice of same, Respondent has failed and

continues to fail to comply with the Award.

       WHEREFORE, Petitioners pray for the following relief:

       (a)          An Order confirming the Arbitration Award;

       (b)          Entry of a judgment or decree by the clerk which may be enforced as any other

                    judgment or decree;

       (c)          Costs of this petition and of all subsequent proceedings and disbursements

                    including, but not limited to, court’s filing fee in the amount of $400.00;

       (d)          Costs, attorney’s fees, and interest thereupon, as provided by law; and

       (e)          Such other relief as the Court deems equitable.


                                                             KROLL HEINEMAN CARTON, LLC
                                                             Attorneys for Petitioners

                                                             IS! JENNIFER CHANG
                                                   By:
                                                             JENNIFER CHANG
Dated: January 15, 2020

                                                         4
Case 3:20-cv-00490-BRM-ZNQ Document 1 Filed 01/15/20 Page 5 of 95 PageID: 5




                           Exhibit A
Case 3:20-cv-00490-BRM-ZNQ Document 1 Filed 01/15/20 Page 6 of 95 PageID: 6




                         TRADE AGREEMENT

                                Between


     ASBESTOS, LEAD & HAZARDOUS WASTE

                    LABORERS LOCAL 7$

           OF THE LABORERS’ INTERNATIONAL UNION

                         Of NORTH AMERICA

                                 and the

                              EMPLOYER

               EFFECTIVE on and after February 1, 2013
                        To June 30, 2017


                                2013-2017
   Case 3:20-cv-00490-BRM-ZNQ Document 1 Filed 01/15/20 Page 7 of 95 PageID: 7




                                           AGREEMENT

This Collective Bargaining Agreement (hereinafter “Agreement”) is entered into by and between the
undersigned EMPLOYER (hereinafter “Employer”) and the affiliated with the Laborers International
Union of North America, for itself and its constituent Asbestos, Lead, and Hazardous Waste Laborers
Local Union Number 7$ of the Laborers’ International Union of North America (hereinafter the “Union”).


                                              ARTICLE I

Section 1—Exclusive Bargaining Representative

               a.    The Employer recognizes the Union as the exclusive collective bargaining agent for
all employees covered by this Agreement.

               b.     The Employer agrees that, upon the Union’s presentation of evidence of majority
status among employees in the bargaining unit, the Employer will voluntarily recognize the Union as the
exclusive bargaining agent pursuant to section 9(a) of the National Labor Relations Act for all employees
within the bargaining unit.

Section 2—Scope of Agreement

               This Agreement shall apply to all work in the State of New Jersey falling within the scope
of Article IV below.

                                             ARTICLE II

Section 1—Subcontractors

                The Employer agrees that it will not subcontract “on site” bargaining unit work as defined
in Article IV unless the Employer receiving the subcontract agrees to be bound by the terms of this
Agreement and/or has an Agreement with the Union covering such “on site” work. When the Employer
subcontracts any such “on site” work, the Employer shall be responsible for the subcontractor complying
with all provisions of the Agreement. Any Employer that subcontracts any such work shall be responsible
for the payment of wages, fringe benefit fund contributions, and working dues checkoffs by such
subcontractor. The Employer and the Union hereby agree to the elimination of lumping.

Section 2—Affiliates and Subsidiaries

                This Agreement shall be binding on the signatory parties hereto and shall apply to the
parents, affiliates, subsidiaries, alter egos, single employers, joint employers, or other ventures of the
Employer.


                                                    1
   Case 3:20-cv-00490-BRM-ZNQ Document 1 Filed 01/15/20 Page 8 of 95 PageID: 8




Section 3—Transfer of Ownership

               If the Employer or any of the Employer’s owners forms, acquires or maintains by
purchase, merger or otherwise, a significant ownership interest or significant control in another company
performing bargaining unit work as defined in Article IV of this Agreement, this Agreement shall cover
such other company’s bargaining unit work, and the employees of such other company performing
bargaining unit work shall be considered an accretion to the bargaining unit.

Section 4—No Circumventing of Wages & Benefits

               The Employer agrees that it will not subcontract any work covered by this Agreement in
order to circumvent the payment of wages and fringe benefits and the working conditions provided for in
this Agreement.

Section 5—Liability of Affiliates

                If the Employer or any of the Employer’s owners forms, acquires or maintains by
purchase, merger or otherwise, a significant ownership interest or significant control in another company
performing bargaining unit work as defined in Article IV of this Agreement, this Agreement shall cover
such other company’s bargaining unit work, and the Employer and such other company shall be jointly
and severally liable for each other’s obligations under this and all other agreements with the Union.

Section 6—Work Covered

                 In order to protect and preserve, for the Handlers covered by this Agreement, all work
heretofore performed by them, and in order to prevent any device or subterfuge to avoid the protection
and preservation of such work, it is hereby agreed as follows: If and when the Employer shall perform
any work set forth in Article IV of this Agreement, under its own name or under the name of another, as a
person, company, corporation, partnership, or any other business entity, including joint venture and sole
proprietorship, wherein the Employer exercises either directly or indirectly any significant degree of
ownership, management or control, the terms and conditions of this Agreement shall be applicable to all
such work: (a) where the two enterprises have substantially identical management, business purpose,
operation, equipment, customers, supervision and/or ownership; or (b) where there exists between the
Employer and such other business entity, interrelation of operations, common management, centralized
control of labor relations and/or common ownership. In determining the existence of the aforementioned
criteria, the presence of the requisite control or commonality at any level of management shall be deemed
to satisfy those criteria.

               Should the Employer establish or maintain such other entity within the meaning of this
Section, the Employer is under an affirmative obligation to notify the Union of the existence and nature of
the work performed by such other entity and the nature and extent of its relationship to the Employer.




                                                     2
   Case 3:20-cv-00490-BRM-ZNQ Document 1 Filed 01/15/20 Page 9 of 95 PageID: 9




                                               ARTICLE III

Section 1—Union Membership

              a.       It shall be a condition of employment that all employees of the Employer who
perform work covered by Article IV of this Agreement shall become or remain members in good standing
of the Union or shall pay uniform initiation and agency fees on or after the eighth day following the date
of execution of this Agreement, or after the eighth day following the beginning of covered employment.
The Union agrees that the Employer will not be requested to discharge an employee for reasons other than
such employee’s failure to tender the periodic dues or fees uniformly required.

                b.     The Union shall have the right to collect a reasonable fee for inclusion on the roster
of eligible laborers from all persons who are not members in good standing of the Union or are not
tendering uniform initiation and agency fees uniformly required. Said fee shall be collected to cover the
reasonable cost of maintaining the roster of eligible laborers. At the earliest date permitted by law, a
person who has paid said fee to be included on the roster of eligible laborers and is referred to an
Employer shall tender to the Union upon acceptance for employment by the Employer the uniform
initiation and agency fees uniformly required.

                 c.      The Employer agrees to discharge, upon receiving seven days’ written notice,
signed by the Secretary-Treasurer of the Union, any employee with respect to whom such notice may
state that such employee has failed to tender uniform initiation and agency fees uniformly required,
provided that said written notice is also provided to said employee and that said employee has not paid the
reqciired initiation and agency fees within seven days of the date of the written notice.

Section 2—Request for Handlers

               a.      Whenever an      Employer requires employees to perform work covered by this
Agreement on any job, the Employer      shall, no fewer than 24 hours prior to the commencement of the job,
notify the Union, either by telephone   or in writing (on a form to be supplied by the Union to all signatory
Employers), stating the job location    and the job start date and start time, and the number and type of
employees required.

                b.     The first Handler on a job site shall be a Shop Steward appointed by the Union.
Thereafter, Handlers shall be selected by the Employer from the roster of eligible laborers.The preceding
notwithstanding, the seventhHandler, and every fifth Handler thereafter (i.e. the 12th, the 17th and so on),
shall be an apprentice participating in the JATC administered program referred to in subparagraph f below
of this Section. The roster of eligible laborers maintained by the Union shall be based on uniform criteria
adopted by the Union consistent with applicable law.
                c.     In the event that a Hiring Hall is unable to fill any request for employees within
forty-eight (4$) hours after the request is made by the Employer, the Employer may employ individuals
from any other available source. The Employer shall inform the Union of the name and social security
number of any individuals hired from other sources and shall refer the individuals to the Hiring Hall for
dispatch to the Employer.

                                                       3
  Case 3:20-cv-00490-BRM-ZNQ Document 1 Filed 01/15/20 Page 10 of 95 PageID: 10




               d.      The Employer shall have the absolute right to reject any job applicant or applicants
referred by the Union in writing, with the exception of the Shop Steward, who may not be rejected or
discharged without written consent from the Union.In the event of such rejection, the Union will refer
another applicant or applicants to the Employer.

                e.    In the event that any applicable statute is enacted or any decision rendered by a
court or administrative agency having jurisdiction thereof which statute or decision permits union
security or hiring provisions more favorable to the Union than those contained herein, then the parties
agree that this Agreement shall be deemed amended so as to give the Union the maximum benefits
permitted by such statute or decision.

              f       The Employer acknowledges that Local 78 has implemented a Mandatory
Apprenticeship Program pursuant to which all Handlers on any job shall either be credited as Journeymen
by the Joint Apprentice Training Committee (“JATC”), or designated and enrolled as Apprentices in the
JATC—administered program. The Employer hereby agrees to abide by all rules and regulations and
amendments thereto, of Local 78 and the JATC concerning the implementation and maintenance of the
Mandatory Apprenticeship Program

Section 3—Handlers Oualifications

                a.      Any Handler referred or dispatched to an Employer shall not be entitled to
commence work, or receive reporting pay, or any other wages, benefits or other entitlement under this
Agreement, unless such Handler is qualified and brings with him at the time he reports to work copies of
the following documents, which shall be given to the Employer at the time the Handler reports to work:
(A) all current licenses or certificates required to perform the work to which the Handler has been referred
together with documentation of the history of such license and any pertinent training certificates; and (B)
documentation of a current physical examination. The Handler is also expected to have with him the
dispatch slip from the Hiring Hall for the job for which the Handler is reporting.

             b.     An Employer may reject any referral for any reason, with the exception of the Shop
Steward, who may not be rejected or discharged without written consent from the Union.

Section 4—Job Referral System

               a.      The job referral system set forth in this Article will be operated in a non
discriminatory manner and in full compliance with federal, state, and local laws and regulations which
require equal employment opportunities and non-discrimination, and shall not be affected in any way by
the rules, regulations, by-laws, constitutional provisions or any other aspects or obligations of union
membership, policies or requirements. All of the foregoing hiring procedures, including related practices
affecting apprenticeship and training, will be operated so as to facilitate the ability of the Employer to
meet any and all equal employment opportunity/affirmative action obligations.

               b. In the event the Employer fails to notify the Union of ajob as set forth in Article III,
Section 2 (a) and/or refuses to request and accept a shop steward as set forth in this Agreement, the

                                                      4
  Case 3:20-cv-00490-BRM-ZNQ Document 1 Filed 01/15/20 Page 11 of 95 PageID: 11




Employer shall be liable in a grievance (payable to members of the bargaining unit as reasonably
allocated by the Union) equal to the pay and benefits for all hours paid to Handlers on the site in violation
of Section 2 above, and shall further be obligated to immediately employ on the job, a Shop Steward and
other Handlers sufficient to prospectively remedy the violation. The preceding shall not be construed as
limiting the Union’s right to strike as elsewhere provided in the Agreement.

                                               ARTICLE IV

Section 1- Jurisdiction
        (a)     The parties recognize the exclusive jurisdiction of the Union over the removal, abatement,
encapsulation or decontamination of asbestos, lead, mold, or other toxic or hazardous waste or materials
which work shall include, but not be limited to: the erection, moving, servicing, operation, and
dismantling of all enclosures, scaffolding, barricades, decons, negative air machines, vacuum trucks,
blasting and scraping equipment, chemicals and chemical applying equipment, and any other tools,
equipment or materials used in the removal, abatement, encapsulation or decontamination of asbestos,
lead or other toxic or hazardous waste or materials, as well as the servicing and operation of tools and
performance of all work related to the sorting, labeling, bagging, cartoning, crating, packaging and
movement of such asbestos, lead or other toxic or hazardous waste or materials for disposal; the
movement and/or transportation and disposal of such asbestos, lead or other toxic or hazardous waste or
materials to any authorized disposal site; the clean up of the work site and all other work and stand-by
time incidental to the removal, abatement, encapsulation or decontamination of such asbestos, lead or
other toxic or hazardous waste or materials; and the performance of safety watch duties.
        (b)     All tools, including power tools and their sources of power (e.g., motors, turbines,
batteries, generators, compressors, etc.), that are necessary for the performance and successful completion
of all work customarily performed under this Agreement, shall be operated and maintained by Local 78-
represented hazardous waste abatement handlers.
Section 2- Meaning ofllandler

               The term “Handler as used in this Agreement includes all employees who perform work
covered by this Agreement.

                                                ARTICLE V
Section 1- Management Rights
         Except as expressly limited by other provisions of this Agreement, each Employer retains the sole
right: to manage the affairs of its business and to direct its workforce; to promote, transfer, or layoff, or to
discipline or discharge for cause; to promulgate reasonable work rules not inconsistent with this
Agreement; to select foremen; to assign and schedule work; to increase or decrease the work force and to
lay off employees due to lack of work and other legitimate reasons, and to select employees to be laid off
provided that the Shop Steward will be the second to last employee laid off; to assign and change the
work, duties and job functions of specific employees, provided that the Employer does not interfere with
the ability of Shop Stewards to carry out their proper functions as Shop Stewards; to determine the
qualifications and competency of employees; to determine the number of hours to be worked; to


                                                       5
  Case 3:20-cv-00490-BRM-ZNQ Document 1 Filed 01/15/20 Page 12 of 95 PageID: 12




discontinue or close down, temporarily or permanently, in whole or in part, the operations of its business
or to sell part or all of such business or operations; to determine the number of employees assigned to any
particular job or task; and to carry out the ordinary and customary functions of management.


Section 2   —   Means and Methods
       There shall be no limitation or restriction by the Union upon the Employer’s choice of materials or
design, nor, regardless of source or location, upon the selection or use of equipment, machinery,
packaging, materials, tools, or devices.


Section 3—Use of Technology and Ejuipment
                The use of technology, equipment, machinery, tools and/or labor saving devices and
methods of performing work may be initiated by the Employer from time-to-time during the term of this
Agreement. If there is any disagreement between an Employer and a Union concerning the use or
implementation of any such device or method of work, the implementation shall proceed as directed by
the Employer, and the Union shall have the right to grieve and/or arbitrate the dispute as set forth in
Article XII (Disputes and Grievances) of this Agreement, except that the Employer shall not implement
any disputed changes affecting the employees’ hygiene, health or safety prior to a final determination by
the Joint Arbitration Board or Arbitrator pursuant to

                                                ARTICLE VI

Section 1—Shift Scheduling

               The Employer shall have the right to schedule shifts, days and hours of work and daily
starting and quitting times for Handlers, except as otherwise provided in this Agreement.

Section 2—Workweek & Workday

                The workweek will start on Monday and conclude on Saturday. Employees shall be paid
for all time that it is reasonably necessary for them to be on the site in order to fulfill their job duties and
responsibilities, and any such other time as they are under the direction of the Employer.

Section 3—Shift Differential Pay

        There shall be no shift differential pay.

Section 4—Overtime

               a.      Overtime shall be defined as all hours worked in excess of eight hours per day,
forty hours per week, or on Sundays. Overtime shall be paid at the rate of one and one-half times the
Handler’s regular straight-time rate of pay.


                                                       6
  Case 3:20-cv-00490-BRM-ZNQ Document 1 Filed 01/15/20 Page 13 of 95 PageID: 13




                b.      There will be no restriction on the Employer’s scheduling of overtime. Overtime
shall be offered to Handlers then currently performing the work scheduled for overtime on the job site.
The Handlers may reject such offers of overtime without being subject to discipline. The Employer can
require Handlers to work overtime in the event of an emergency. The Employers can require specific
Handlers to work overtime to complete a specific task on which they are working. No Handler shall be
required to work more than 14 hotirs in any one daynor shall a handlerbe requested or required to begin a
shift fewer than eight (8) hours after that handler completed work on a previous shift.

               c.     All work performed between midnight (of the prior day’) and midnight on the
following holidays shall be paid at the rate of one and one-half the Handler’s regular straight-time rate of
pay.

                      New Year’s Day
                      Presidents’ Day
                      Good Friday
                      Easter
                      Memorial Day
                      Independence Day
                      Labor Day
                      President’s Election Day
                      Veteran’s Day
                      Thanksgiving Day
                      Christmas

Section 5- Lunch Break

               There shall be a half-hour lunch break commencing no later than the completion of the
fifth hour of work for Handlers. Adequate time shall be provided during the lunch break for Handlers to
follow procedures for leaving and re-entering the containment area to allow for no less than thirty minutes
of break time for each Handler outside the containment area. Handlers working a shift of more than 12
hours shall receive an additional one-half hour unpaid meal period, approximately at the mid-point of the
second half of their shifts. Within the limits described herein, the Employer may, at its discretion, stagger
lunch periods to allow Handlers time to clean up. for among other remedies, the Union shall have the
right to withdraw labor in the event the Employer fails to supply a lunch break for Handlers as required
herein. If employees are required to work through a lunch break, they shall be entitled to a supplemental
one-hour’s pay for the day (including benefits) in addition to any other pay owed for the day.

             If a Handler works for seven (7) hours without a lunch break, he will not be required to
work beyond seven (7) hours and will be paid for eight (8) hours worked.

Section 6—Reporting Pay

              a.     If the Employer requests Handlers to report on any day and such Handlers report
for work on that day at the designated time with the requisite respirator and paperwork, as described in


                                                      7
  Case 3:20-cv-00490-BRM-ZNQ Document 1 Filed 01/15/20 Page 14 of 95 PageID: 14




Article III, Section 3, but are not put to work, then such Handlers shall be entitled to four hours’ reporting
pay at their regular straight time rate of pay, except in circumstances beyond the Employer’s control, or
unless the Handler had been informed not to report, had failed to comply with subparagraph U below of
this Section 6, or was sent home for misconduct.

                b.      If the Employer requests Handlers to report on any day, and such Handlers report
for work on that day at the designated starting time with the requisite respirator and paperwork and are put
to work, such Handlers shall be entitled to eight hours’ reporting pay at their regular straight time rate of
pay, except in circumstances beyond the Employer’s control, or unless the Handler was sent home for
misconduct. The preceding shall be without limitation to Article VI, Section 5 (e.g. if an employee works
seven consecutive hours without a break and then is released for the day, he shall be entitled under this
Article VI, Section 6 to eight hours pay, and pursuant to Article VI, Section 5 shall be entitled to an hour
differential, such that he shall be paid and have fringe benefit contributions made on his behalf for nine
hours for the day.)

                c.    Whenever reporting pay is provided for Handlers, they will be required to remain at
the work site available for such time as they receive such pay, unless released earlier by the principal
supervisor of the Employer at the work site or his designated representative.

              d.     Each Handler shall furnish his Employer with his current address and telephone
number, and shall promptly report any changes in each to the Employer.

Section 7—Guarantee of Availability

                Except as provided in Section 6 above, it is understood and agreed that neither the
provisions of this Article nor any other provisions of this Agreement are to be considered a guarantee of
the availability in a workweek of any particular number of days or hours of work or pay for any Handler.

                                               ARTICLE VII
Section 1- Wage Rates
               a.      Effective February 1, 2013, Handlers shall be paid wages and have contributions to
the fringe benefit funds made on their behalf in the amounts set forth in Schedule A hereto.
               b.     The Union, in its sole and absolute discretion, reserves the right to allocate or
reallocate any wage rates or fringe benefit contribution rates set forth in Schedule A.
               c.      Subject to the Union’s right to allocate and/or reallocate set forth above, wages
shall increase by $1 .00/hour effective February 1, 2013 (already reflected in schedule A); and by an
additional $.50/hour effective on each and all of the following dates: December 1, 2013, December 1,
2014, December 1, 2015 and December 1, 2016. These increments shall be allocated by the Union to
either wages or as contributions to the fringe benefit funds as the Union deems appropriate.
             d. The wages of Apprentices shall not exceed those of the regular Local 78
Journeyworker wageand benefit scale.




                                                       8
  Case 3:20-cv-00490-BRM-ZNQ Document 1 Filed 01/15/20 Page 15 of 95 PageID: 15




                e. The rates applicable to Residential Market Recover Work (“RMR work”) shall be
those set forth in Residential Recovery Side Letter, Attachment B hereto.

Section 2—Rebates and/or gratuities

                The Employer, Handlers or the agents of either shall not accept or give directly or
indirectly, any rebate on wages, or give or accept gratuities, or give anything of value or extend any favor
to any person for the purpose of affecting any change in rate of wages. The Employer or its
representatives shall not be permitted to give any advance in wages to Handlers, nor shall they be
permitted to lend money to Handlers.

Section 3—Discretionary Merit Increases

               Nothing contained in this Agreement shall be construed so as to limit in any way the right
of the Employers to grant discretionary merit increases in the hourly wage rates paid employees covered
by this Agreement, provided that the Employer will advise the Union of the name of each employee who
is receiving such an increase and the amount of such increase, and provided further that such increases
will not be revoked prior to completion of the applicable phase of the project.

Section 4—Form of Payment

                a.      All Handlers covered by this Agreement may be paid by check and shall be paid no
later than the end of the work shift on Friday.

                b.     Any employee who is discharged or laid off shall be paid on the regularly
scheduled payday for that week. Notification of layoff shall be at the Employer’s discretion, but given
not later than the end of the work shift on the date the layoff is to be effective. Such notification may be
oral.

              c.      In the event that any paycheck issued by the Employer is not honored, the
Employer shall be required to pay all its Handlers with certified checks.

Section 5—Late Payment

                In the event the Employer fails to pay an employee in the manner, and on the date and time
required above, it shall be liable as liquidated damages to the employee in the amount of $50 (fifty
dollars) per calendar day for every calendar day, or portion thereof for which the payment is delayed.


                                              ARTICLE VIII

Section 1- Union Dues
              The Employer shall deduct from the wages of all employees covered by this Agreement
who authorize such deductions in writing an amount equal to five percent (5%) of wages for working

                                                      9
  Case 3:20-cv-00490-BRM-ZNQ Document 1 Filed 01/15/20 Page 16 of 95 PageID: 16




dues, and an additional amount of $.40 per hour for LEROF dues, and/or such other amounts as may be
later designated by the Union. The Employer shall then promptly pay over such sums to the Union or its
designated agent for collection not later than the end of the week following the week in which said
deduction was made.


Section 2- Welfare Fund
              a.     Effective February 1, 2013, and subject to the Union’s right to allocate/reallocate as
provided in Article VII, the Employer shall pay weekly to the Trustees of the New Jersey Laborers’
Statewide Welfare Fund (the “Welfare Fund”) the hourly rate specified in Schedule A for all hours
worked by the employees covered by this Agreement.
               b.      Contributions to the Welfare Funds shall be for the purpose of providing benefits
for death, accident, health, medical and surgical care, hospitalization and other such forms of group
benefits for employees covered by this Agreement, their spouses, and their eligible children, as the
Trustees may, in their sole and absolute discretion, determine. It is the intention of the parties that no
contributions shall be required on the premicim portion of overtime wages.
              c.     Welfare coverage shall also be provided for all eligible employees of the Union and
the Fringe Benefit Funds, provided contributions are made to the Funds by their employers on their
behalves in amounts no less than are paid by Employers covered by this Agreement.
Section 3- Pension Fund
             a.      Effective February 1,2013, and subject to the Union’s right to allocate/reallocate as
provided in Article VII, the Employer shall pay weekly to the Trustees of the New Jersey Laborers’
Statewide Pension Fund (the “Pension Fund”) the hourly rate specified in Schedule A for all hours
worked by employees covered by this Agreement.
                b.     Contributions to the Pension Funds shall be utilized for the purpose of providing
pension and other benefits for the eligible employees covered by this Agreement as the Trustees may, in
their sole and absolute discretion, determine. It is the intention of the parties that no contributions shall be
required on the premium portion of overtime wages.
              c.     Pension coverage shall also be provided for all eligible employees of the Union and
the Fringe Benefit Funds provided contributions are made to the Funds by their employers on their
behalves in amounts no less than are paid by Employers covered by this Agreement.
Section 4   —   Annuity Fund
             a.      Effective February 1,2013, and subject to the Union’s right to allocate/reallocate as
provided in Article VII, the Employer shall pay weekly to the Trustees of the New Jersey Laborers’
Statewide Pension Fund (the “Annuity Fund”) the hourly rate specified in Schedule A for all hours
worked by employees covered by this Agreement.
               b.     Contributions to the Annuity Funds shall be utilized for the purpose of providing
annuity and other benefits to eligible employees covered by this Agreement as the Trustees may, in their
sole and absolute discretion, determine. It is the intention of the parties that no contributions shall be
required on the premium portion of overtime wages.



                                                      10
  Case 3:20-cv-00490-BRM-ZNQ Document 1 Filed 01/15/20 Page 17 of 95 PageID: 17




                c.    Annuity Fund coverage shall also be provided for all eligible employees of the
Union and the fringe Benefit Funds, provided contributions are made to the Fund by their employers on
their behalves in amounts no less than are paid by Employers covered by this Agreement.
Section 5   —   Training Fund
              a.      Effective February 1, 2013 and subject to the Union’s right to allocate/reallocate as
provided in Article VII, the Employer shall pay weekly to the Trustees of the Building Laborers’ of New
Jersey Training and Education Fund the hourly rate specified in Schedule A for all hours worked by
employees covered by this Agreement.
                b.      Contributions to the Training Funds shall be used for the purpose of providing
education and training in the handling of asbestos, lead, toxic and hazardous waste and materials. It is the
intention of the parties that no contributions shall be required on the premium portion of overtime wages.
Section 6   —   LECET
        Effective February 1, 2013, and subject to the Union’s right to allocate/reallocate as provided in
Article VII, the Employer shall pay weekly to the authorized agent of the Laborers’ Employers’
Cooperation and Education Trust the hourly rate specified in Schedule A for all hours worked by
Handlers. It is the intention of the parties that no contributions shall be required on the premium portion
of overtime wages.
Section 7 Health and Safety Fund
            -




         Effective for the period February 1, 2013, and subject to the Union’s right to allocate/reallocate as
provided in Article VII, the Employer shall pay weekly to the authorized agent of the New Jersey
Laborers’ Health & Safety Fund the hourly rate specified in Schedule A for all hours worked by Handlers.
It is the intention of the parties that no contributions shall be required on the premium portion of overtime
wages.
Section $   —   NJSLPAC
        The Employer agrees to deduct and transmit to the New Jersey State Laborers Political Action
Committee (“NJSLPAC”) $.15 for each hour worked, or such other amount as Local 78 may subsequently
designate, from the wages of those employees who have voluntarily authorized such contributions on the
forms provided for that purpose by the Union. All transmittals shall be accompanied by a list of the names
of those employees for whom such deductions have been made, and the amount deducted for each such
employee. Employers shall forward checkoff contributions to applicable Trust Funds at the specified rate
in the same manner as they contribute to the fringe benefit funds established or maintained pursuant to
this Agreement.
Section 9   —   BCA of New Jersey Industry Advancement Fund

       (a)    All Employers covered by the terms of this Agreement shall pay to the Building
Contractors Association of New Jersey, its successors or assigns, hereinafter referred to as the BCA/NJ,
the sum often cents ($.10) per hour for each of its employees covered hereunder.

        (b)    Payments to the BCA/NJ are due and payable at the same time and in the same manner as
the N.J. Building Laborers Training and Education Fund and shall be reported on the same remittance
forms as are used by the Building Laborers Fringe Benefit Funds throughout the State of New Jersey. All


                                                      11
  Case 3:20-cv-00490-BRM-ZNQ Document 1 Filed 01/15/20 Page 18 of 95 PageID: 18




said forms shall be modified to reflect this payment requirement. Upon reasonable notice, a copy of each
weeklyEmployers’ Remittance Reports shall be forwarded to the BCA/NJ if so requested.

Section 10—Administration of Joint Benefits

      All Fringe Benefit Funds provided for by this Agreement shall be jointly administered by
employer and union appointed Trustees in accordance with applicable law.

Section 11—Posting a Bond

               a.     In the event a deficiency should be determined by an audit of the Employer’s books
and records, the Union in its sole and absolute discretion may require the Employer to post and maintain a
bond in the amount of twice the audited deficiency within 60 days of receiving notice from the Union of
the requirement to post and maintain such a bond.

               b.      In lieu of a bond or as a supplement to a bond, the Employer may, at the sole
discretion and upon the sole consent of the Trustees of the Trust Funds set forth in this Article, furnish
cash and/or collateral alternatives in satisfaction of this bonding requirement. The Union, may, in its
absolute discretion, require an additional increase in the amount of the bond posted by the Employer.

                c.    Each joint venturer shall furnish the Union with a rider from its respective surety
company, confirming that its respective Bond protects the Union and the Trust Funds set forth in this
Article of the Agreement during the period of the joint venture.

                d.      In the event the Trustees receive payment either on a bond or through forfeiture of
a certificate of deposit or collateral alternative under this Section 11 and said payment is insufficient to
satisfy the entire deficiency in the payment of contributions to the Fringe Benefit funds set forth in this
Article of the Agreement, in remittance of dues checkoffs to the Union, and contributions to the
NJSLPAC, then the Trustees shall make apro rata payment to each of the Fringe Benefit Funds set forth
in this Article of the Agreement and to the Union and the NJSLPAC in an amount equivalent to the
percentage of the total deficiency received by the Trustees through forfeiture of the bond or the certificate
of deposit or collateral alternative.

Section 12—Books and Records of the Employer

                a.      The books and records of the Employer shall be made available at all reasonable
times for inspection and audit by the accountants or other representatives of the Fringe Benefit Funds set
forth in this Article of the Agreement and/or by representatives of the Union, including, without
limitation, all payroll sheets, W-2 forms, New Jersey State Employment Reports, Insurance Company
Reports and supporting checks, ledgers, general ledger, cash disbursement ledger, vouchers, 1099 forms,
evidence of unemployment insurance contributions, payroll tax deductions, disability insurance
premiums, certification of workers compensation coverage, and any other items concerning payroll(s). In
addition, the aforementioned books and records of any affiliate, subsidiary, alter ego, joint venture,
successor or related company of the Employer shall also be made available at all reasonable times for
inspection and audit by the accountants of the Fringe Benefit funds set forth in this Article of the

                                                     12
  Case 3:20-cv-00490-BRM-ZNQ Document 1 Filed 01/15/20 Page 19 of 95 PageID: 19




Agreement, and/or by representatives of the Union. The Employer shall retain, for a minimum period of
six years or such time as required by law, whichever is greater, payroll and related records necessary for
the conduct of a proper audit in order that a duly designated representative of the Trustees may make
periodic review to confirm that contributions owed pursuant to this Agreement are paid in full, and/or that
the Union may confirm the employer’s compliance with the terms of this Agreement.

                b.     In the event, after the Trustees have made a reasonable request and provided proper
and timely notice to the Employer, the Employer fails to produce its books and records necessary for a
proper audit, the Trustees, in their sole discretion, may determine that the Employer’s weekly hours
subject to contributions for each month of the requested audit period are the highest number of employee
hours for any month during the twelve months’ audited, or during the last twelve months for which reports
were filed, whichever weekly number of hours is greater. Such determination by the Trustees shall
constitute presumptive evidence of delinquency. Prior to making such determination, the Trustees shall
mail a final seven-day written notice to the Employer advising him that such determination shall be made
if the Employer does not schedule a prompt audit.

               Nothing herein shall mean that the Funds relinquish their right to commence legal
proceedings to compel an examination of the Employer’s books and records for audit.

                c.      If after an audit of its books and records the Employer is found to be substantially
delinquent, as defined herein, in the payment of fringe benefit contributions to the Trust Funds set forth in
this Article of the Agreement, the Employer shall bear the imputed cost of the audit as set forth below, or
the actual cost of the audit, whichever is less. The “imputed cost of the audit” is equal to:

  total audited deficiency X number of months audited       imputed cost of audit
         150

Substantially delinquent is defined as any deficiency in the payment of fringe benefit contributions to the
Trust Funds set forth in this Article of the Agreement in excess of 10% of the fringe benefit contributions
paid to the Trust funds set forth in this Article of the Agreement during the period that is the subject of
the audit. In the event the Trust Funds set forth in this Article of the Agreement bring an action to recover
the imputed costs of audit, the Employer shall be obligated to pay the reasonable costs and attorneys’ fees
incurred in bringing said action.

                d.      In the event that the Employer fails to produce the books and records necessary for
an actdit as set forth in subsection 13(a) of this Article of the Agreement, the Employer agrees to pay a
penalty of $400.00. In the event the Fringe Benefit Funds bring and prevail in an action to obtain an audit
of said Employer’s books and records, the Employer shall be obligated to pay the reasonable costs and
attorneys’ fees incurred in bringing said action.

                e.     If after an audit of its books and records the Employer is found to be delinquent in
the payment of fringe benefit contributions to the fringe Benefit Funds then the Employer shall pay, in
addition to the delinquent fringe benefit contributions, interest on the unpaid amounts from the date due
until the date of payment at the rate prescribed under section 6621 of Title 26 of the United States Code.


                                                     13
  Case 3:20-cv-00490-BRM-ZNQ Document 1 Filed 01/15/20 Page 20 of 95 PageID: 20




In the event the Fringe Benefit Funds bring an action to recover the interest on delinquent fringe benefit
contributions, the Employer shall be obligated to pay the reasonable costs and attorneys’ fees incurred in
bringing said action.

                f.       In the event that formal proceedings are instituted by the Trustees before a court of
competent jurisdiction or arbitrator to collect delinquent contributions to such Fund or interest, and if such
court/arbitrator renders a judgment/award in favor of such Fund, the Employer shall pay to such Fund, in
accordance with the judgment/award, and in lieu of any other liquidated damages, costs, attorney’s fees
and/or interest, the following:

                       (A)    the unpaid contributions.

                       (B)     interest on unpaid or untimely paid contributions determined by using the
                               rate prescribed under section 6621 of Title 26 of the United States Code.

                       (C)     an amount equal to the aforesaid interest on the unpaid contributions as and
                               for liquidated damages.

                       (D)     reasonable attorneys’ fees and costs of the action.

                       (E)     such other legal or equitable relief as the court/arbitrator deems appropriate.

               g.      The Employer hereby agrees that in the event any payment to the Union or to the
fringe Benefit Funds by check or other negotiable instrument results in the check or negotiable
instrument being returned without payment after being duly presented, the Employer shall be liable for
additional damages in the amount of $250.00 to cover such additional costs, charge and expenses.
Nothing herein is intended, nor shall be interpreted, to mean that the Fringe Benefit Funds or Union waive
any other liquidated damages.

                h.      The Employer agrees to and shall be bound by all terms and conditions of the Trust
Agreements creating the Fringe Benefit Funds and by any rules, regulations, By-Laws or plan documents
adopted by the Trustees of the Funds, as they may be amended by time to time, to regulate said Funds,
including, but not limited to the Trust Funds’ arbitration procedures for allegedly delinquent
contributions, interest, and/or inability to conduct an audit.

Section 13—Employer’s Payments

               The Employers’ payments under this Article VIII shall be made weekly and shall be
payable on or before the tenth day of the month following the month in which they were earned.
Whenever any Employer is in arrears on any payments under this Article VIII, the Union shall have the
right to remove Handlers from such Employer’s jobs until the Employer is current in all payments due,
provided that twenty-four hours written notice is delivered to the Employer at the last provided address of
the Employer.



                                                      14
  Case 3:20-cv-00490-BRM-ZNQ Document 1 Filed 01/15/20 Page 21 of 95 PageID: 21




                                              ARTICLE IX

Section 1—Working Environment

               The Employer recognizes its responsibilities to provide a safe and healthful working
environment for Handlers. The Employer shall use its best efforts to achieve these objectives. The
Employer will enforce all rules and regulations relating to safety issues that are adopted, promulgated or
issued by the Occupational Safety and Health Administration, the New Jersey Department of
Environmental Protection, or any other federal, state or municipal body having jurisdiction over the work
performed by the Employer and its employees. The Employer will specifically provide potable water and
cups, as well as toilet facilities adequate and sufficient to accommodate the workforce on the job.
Handlers shall be provided adequate paid time to access the drinking water in a safe manner consistent
with applicable regulations.

Section 2—Working Equipment

               a.       The Employer shall supply each Handler with proper safety and disposable
clothing, and filters for respirators. The Employer will provide all Handlers with a respirator when the
job to which a Handler has been referred requires use of a respirator.

               b.      Handlers shall acknowledge receipt of said respirator by signing a receipt
containing the serial number of the respirator.

Section 3—Equipment Requirements

               Respirators, masks and all other equipment used in the removal of asbestos, lead and other
toxic and hazardous materials must meet the requirements of the regulations governing the industry.

Section 4—Working Tools

                Except as set forth in Section 2 of this Article, the Employer shall supply all tools on the
job required in performing the work covered by this Agreement.

Section 5—Shower Facilities

               The Employer will provide shower facilities with hot water. The Employer shall ensure
the proper decontamination of all workers and provide sufficient paid time to do so. This shall include at
least 3 minutes in the shower for each worker.

Section 6—Licenses and Certificates

               The Employer and all Handlers working under this Agreement shall possess the requisite
licenses and certifications for the particular type of work they are performing and toxic material they are
handling.


                                                     15
  Case 3:20-cv-00490-BRM-ZNQ Document 1 Filed 01/15/20 Page 22 of 95 PageID: 22




Section 7—Hazardous Communication Program (HCP)

               A Hazardous Communication Program (HCP) will be developed that adopts the OSHA
Standards regarding hazardous materials in the workplace, and the Handlers’ right to know the contents
and safe handling procedures of such materials. (OSHA Standard 1910.1200 Hazard Communication)

Section 8—Physical Examination

                 Before entering the employ of the Employer, each Handler must pass a physical
examination by a physician designated by the Union. Each Handler is required to be and to remain
physically fit to perform said Handler’s job satisfactorily.

Section 9—On-the-Job Inquiries

                  Handlers shall immediately notify their supervisor when injured on the job.

Section 10—Elevators for Handlers

                In buildings thirteen stories in height or over, in the event there is elevator service
available, an elevator shall be provided to carry Handlers to and from their work during regular hours of
employment. Consideration shall be given to Handlers working on higher stories if elevator service is not
maintained, and a reasonable time shall be allowed to and from work.

Section 11   —   Joint Safety Initiative

               The Employer acknowledges and agrees that it is bound by the attached Memorandum
Regarding Health & Safety Initiative entered into between the BCA/NJ and Local 7$. The Employer
further agrees to respect the rights of the Shop Steward provided under the Health & Safety Initiative,
including, but not limited to, providing the Shop Steward access to all areas of the job site and otherwise
allowing him/her to perform the functions set forth in the Health &Safety Initiative and this Agreement.

                                                     ARTICLE X

Section 1—Shop Stewards

                a.     Where Handlers are employed on a job, the Union shall designate one working
Handler as a Shop Steward for each shift who shall be the second person on the job (after the Foreman),
and shall notify the Employer in writing of the identity of the designated Shop Steward prior to that
person’s assumption of the duties as Shop Steward. Where there are overlapping shifts, each shift shall
have its own Shop Steward and each Shop Steward shall be responsible for that Shop Steward’s own shift
only. Each Shop Steward shall perform the shop steward duties as such with the least possible
inconvenience to the Employer. A Shop Steward is to work as a Handler and shall not use the position as
Shop Steward to avoid performance of the duties of a working Handler. Such designated Shop Stewards
shall not exercise any supervisory functions. There will be no non-working Shop Stewards.

                                                       16
  Case 3:20-cv-00490-BRM-ZNQ Document 1 Filed 01/15/20 Page 23 of 95 PageID: 23




                b.      The Shop Steward shall have the right to stop dry removal and any other work if
the ventilation is insufficient.

               c.     The Shop Steward will be included in the process of keeping the decontamination
unit operational.

                d.     The Shop Steward shall perform the duties of a Shop Steward at the beginning and
end of each shift, except in the event of an emergency that places a Handler’s health or safety at risk. At
both the beginning and the end of the each shift, the Shop Steward’s time shall be provided (and, of
course, paid for) at a minimum ten (10) minutes, plus two additional minutes for every Handler after the
fifth on the site, to perform his non-emergency duties. In addition to working as a Handler, the Shop
Steward shall have the right to receive complaints or grievances and to discuss and assist in the
adjustment of the same with the Handler’s appropriate supervisor. Each Shop Steward shall be concerned
with the Handlers of the Shop Steward’s shift and not with the Handlers of any other shift or Employer.
The Employer will not discriminate against the Shop Steward in the proper performance of the Shop
Steward’s union duties.

               e.     When an Employer has multiple, non-contiguous work locations on the site, the
Employer must have the Union appoint additional working Shop Stewards to provide independent
coverage of such locations.

              f.     Shop Stewards shall not have the right to determine when overtime shall be worked
or who shall work overtime.

              g.      The Employer shall not recognize any Union representative or Shop Steward of
whom it has not been informed in writing.

              h.      The Shop Steward shall be the second Handler hired, the first Handler offered
overtime work, and the last Handler to be laid off at the completion of a project.

               i.     Shop Stewards may stop working or leave their work areas to investigate
grievances without authorization from their supervisor. The investigation and presentation of grievances
shall be transacted in as short a time as possible and shall not interfere with the operations of the
Employer.

               j.      If the Shop Steward is discharged, the Shop Steward shall at once be reinstated
until the matter is brought before the Union and the decision of the Union shall control, and if any time
has been lost, the Shop Steward shall be paid for all lost time. The Shop Steward is to work up to the
completion of the job and shall be the last Handler to be laid off.

             k.      The term “Shop Steward” as used in this Agreement shalt mean those Handlers
who have been trained and hold a current certification by the Union to serve as shop stewards.



                                                    ‘7
  Case 3:20-cv-00490-BRM-ZNQ Document 1 Filed 01/15/20 Page 24 of 95 PageID: 24




                 1.      A Shop Steward who has satisfactorily completed the (1) ten-hour 051-IA
Construction Safety, (2) First Aid/CPR, and (3) thirty-hour OSHA Construction Safety certification,
together with any additional courses required by the Union, shall be classified a Safety Certified Shop
Steward. Safety Certified Shop Stewards, their training being a benefit to the Employer, and because of
their work completing shop steward forms for the fringe benefit funds, shall be paid $.75 per hour over
the rate for the classification in which they are working.

Section 2—Foremen

                a.      The selection of Foremen and the number of Foremen required shall be the
responsibility of the Employer. Foremen shall be designated as working foremen at the discretion of the
Employer. Foremen shall take their direction from the Employer’s supervisor, and Handlers shall take
their direction from the foremen or any authorized supervisor. There shall be no restriction on the right
of a supervisor to perform work covered by this agreement where such work is (i) of a incidental nature,
(ii) necessary to the safety of the work or Handlers, (iii) performed in connection with the instruction or
training of unit employees, or (iv) required due to an emergency or circumstances beyond the Employer’s
control.

               b.      A laborer foreman shall be paid at a rate equal to an additional one hour of pay for
each eight hours of pay.


Section 3—Fire Watch Duty

               Shop Stewards and Foremen shall not be required for any Handler performing fire watch
duty.

Section 4—Union Representatives at the Jobsite

                 The Business Agent, Business Manager or other designated representative of the Union
shall have the right to visit and go upon the Employer’s jobs during working hours for the sole purpose of
administering this Agreement, provided that the Union representative (i) shall have all required licenses or
certificates to enter upon the job site, (ii) shall report to and advise the Employer’s supervisor of his visit
upon his arrival at the job site and (iii) shall not unreasonably interfere with the Employer’s operations.
The Employer shall not unreasonably interfere with such Union representatives in the proper performance
of their duties.

                                               ARTICLE XI

Section 1—Strikes and Lockouts

             The Employer guarantees that there will be no lockouts for any reason during the term of
this Agreement. The Union guarantee that there will be no strikes during the term of this Agreement
except:


                                                      18
  Case 3:20-cv-00490-BRM-ZNQ Document 1 Filed 01/15/20 Page 25 of 95 PageID: 25




               a.    Where the Employer, at the same job site, contractors or subcontractors work
covered by this Agreement to any other person, firm, partnership, corporation or joint venture that is not
bound by an Agreement with the Union.

             b.     Where any of the workers engaged on a construction job perform work covered by
this Agreement, without receiving compensation equivalent to that provided for Handlers under this
Agreement.

               c.      When the Union concludes that the Handlers on any job have not been paid, are
being paid less than the rate of wages prescribed in this Agreement or any other Agreement the Employer
maintains with the Union, or the Employer is in arrears on fringe benefit contributions payable to the
Trust funds set forth in Article VIII of this Agreement, in the remittance of dues checkoffs to the Union,
or in contributions to the NJSLPAC as prescribed in this Agreement or in any modification of this
Agreement, as hereinafter provided.

              d.      When the Union concludes that an Employer has failed to permit review of its
books and records for purposes of conducting an audit as required under the Agreement, or has failed to
post and maintain a bond in the amount and in the manner under the Agreement.

               e.     If any union establishes a lawful primary picket line.

              f.     If the Employer fails to provide the Union timely notice of the commencement of
work, terminates a Shop Steward without the written consent of the Union, or otherwise fails to allow a
Shop Steward to perform his duties as provided under this Agreement.

             g.     When the Union concludes that the Employer has violated the rights of the Union
or an employee under Section 7 of the National Labor Relations Act, or has required an employee to
work under dangerous or unsafe conditions.

Section 2—Unauthorized Strikes

               The Union shall not be responsible for any unauthorized strike or its results.

Section 3—Damage Awards

              The parties to this Agreement agree that no damages of any kind or nature shall be
awarded or allowed against the Union or any officer or member thereof by reason of the withdrawal of
men from ajob as permitted herein.

Section 4—Employee’s Refusal to Enter Jobsite

              It shall not be a violation of this Agreement or cause for discharge or disciplinary action
for an employee to refuse to enter upon any job site involved in a primary labor dispute, or refuse to cross


                                                     19
  Case 3:20-cv-00490-BRM-ZNQ Document 1 Filed 01/15/20 Page 26 of 95 PageID: 26




or work behind a lawful primary picket line established by any union.

                                              ARTICLE XII

               The Union may submit disputes arising between the parties involving questions of
interpretation or application of any clause of this Agreement (or a previous Agreement to which the
Employer was subject) as a grievance under the following rules, except as excluded or limited below.

               a)        Grievance Steps.

               Step 1: The Employer or his representative shall confer with a representative of the Union
and attempt to adjust the grievance between them on a job level basis. The parties shall endeavor to meet
within 48 hours of the time the dispute becomes known to them.

              Step 2: Upon receipt of notification from the Union describing the nature of the grievance,
the Employer shall either fully and finally resolve the matter or respond in writing within 10 business
days stating the reasons why the grievance is disputed. Failure to so respond shall be deemed
acknowledgment of the violation stated in the Step 2 notice from the Union.

                Step 3: If the matter is not resolved at Step 2, the Union may appeal the dispute to
arbitration, by written notice to the Employer.

                 b)    Arbitration. An arbitrator shall be selected from the following rotating panel (in the
order in which they herein appear): Robert Herzog and Joseph A. Harris. At the Union’s discretion,
multiple claims may be heard simultaneously as part of a single consolidated case. Except as specified in
subsections (f) and (g) below, the parties shall share equally the arbitrator’s fee, the cost, if any, of a
hearing room, and the cost, if requested by either party, of translation and/or court reporter services. The
Union reserves the right to add to, delete from, or modify the order or composition of the arbitration panel
by providing notice via certified mail return receipt requested to the Employer. Any such change shall be
deemed effective upon the expiration often business days following the Employer’s receipt of such notice
at its last provided address, unless notice of the Employer’s objection to such change is forwarded to the
Union by similar means and received within the referenced ten-day period.

                c)      Investigations and Witnesses. The Union, in the investigation and/or arbitration of a
dispute, may subpoena witnesses and by written request procure the books, records and any other
documents of the Employer the Union deems relevant to the investigation or prosecution of the case. The
Union shall have the right to demand the production of such records, at any time whether or not a dispute
exists, as well as to demand the production of any of the records specified in Article VIII Section 13 (a)
above.In addition to any other remedies, the Union shall have the right, on five days written notice to the
Employer, to withdraw Handlers from the jobs of any Employer that fails to provide information to the
Union required herein.

              d)     Presumptions. In all cases in which the Union proves that an individual or
individuals performed work within the jurisdiction of the Union for any period of time, it shall be


                                                     20
  Case 3:20-cv-00490-BRM-ZNQ Document 1 Filed 01/15/20 Page 27 of 95 PageID: 27




presumed absent clear and convincing proof to the contrary that all work performed by such individual or
individuals fell within the jurisdiction of the Union. It shalt be presumed absent clear and convincing
proof to the contrary that no third-party entity that is not engaged in construction as its primary business
purpose is responsible for the subcontract of work occurring at a site. Further, an adverse inference shall
be drawn from any failure by the Employer to timely produce documents required to be provided to the
Union in subparagraph c above.

               e)      Right to Strike. No provision of this grievance and arbitration procedure, nor the
submission of a dispute for resolution through these procedures or in federal court shall in any way waive,
impair, prejudice or otherwise limit the rights of the Union to strike as permitted under this Agreement.

               f)       General Remedies. The arbitrator shall have authority to award damages, back-pay,
and/or injunctive relief. If the Employer is found to have violated any of the provisions of this Agreement
pertaining to hours, wages or fringe benefits, it shall be required to furnish the Union and Fringe Benefit
Funds with a surety bond, in an amount determined by the arbitrator, guaranteeing the payment of all
wages and fringe benefits provided by this Agreement. In any case in which the Employer is found to
have failed to pay wages due, or failed to remit dues owed to the Union or contributions owed to the
NJSLPAC, the award shall include: 1) interest at the prime rate on the day of the award plus two percent,
running from the date of the violation; 2) attorneys’ fees and expenses (including arbitral fees and
expenses) incurred by the Union in pursuing the award; 3) the full cost of the arbitrator’s fees; and 4) such
remedies and penalties as would be available in claims brought under for unpaid wages under New Jersey
state law and/or the F air Labor Standards Act, if the substantive elements for obtaining additional relief
under either or both of those laws is established. The right provided herein to obtain remedies under the
New Jersey state law and the Fair Labor Standards Act shall not impair the Union or employee’s rights to
bring suit under such statutes if such relief is not pursued through this arbitration process.

                g)      fringe Benefit Contribution Claims (Other Remedies and Issues.The Union shall
have the right in any proceeding seeking the payment of fringe benefit contributions to enforce all
amounts due to the Funds under this Agreement, including but not limited to those remedies specified in
Article VIII, Section 13 (f) above, as well as the full cost of the arbitration and the arbitrator’s fees.
Neither this arbitration procedure nor the submission of a dispute to arbitration, or final disposition of an
arbitration, however, shall impair, waive, prejudice or otherwise affect the rights of the funds to sue and
recover for all amounts due under this Agreement, including but not limited to those remedies specified in
Article VIII, Section 13(f) above, ERISA and the Funds’ governing documents. The proceedings
provided for in this Article need not be exhausted as a condition precedent to the Funds commencing any
suit available to it.

                h)     Status of Certain Issues. Any and all claims alleging a violation of any of the
prohibitions contained in this Agreement regarding the subcontracting of work and/or the establishment or
maintenance by the employer, its officers or principals of other business entities, including but not limited
to alleged violations of Article II, and Article XV, Sections 6 and 7 of this Agreement, as well as claims,
in whole or part, seeking dues, wages, fringe benefit and/or NJSLPAC contributions shall be subject to
decision either under this Article, or in federal court, at the discretion of the Union. The filing and/or
prosecution of a case in federal court shall likewise not impair the right to strike as otherwise set forth in


                                                     21
  Case 3:20-cv-00490-BRM-ZNQ Document 1 Filed 01/15/20 Page 28 of 95 PageID: 28




this Agreement.

                1)      Compliance. Any decision of the arbitrator shall be final and binding upon the
parties and shall be complied with by the Employer within five days of the issuance of the award. In
addition to all other rights to withdraw laborers as provided in this Agreement, should any Employer fail
to comply with such decision, the Union shall have the right to remove Handlers from such Employer’s
jobs until the Employer fully complies with the award.

                                            ARTICLE XIII

Section 1—Discrimination by Employer

               The Employer and the Union agree there will be no discrimination in any manner
prohibited by law against any employee or applicant for employment, with respect to race, creed, color,
national origin, sex, age, disability, union membership, concerted activity, marital status, citizenship
status, or sexual orientation, in all employment decisions, including but not limited to recruitment,
referral, hiring, compensation, training and apprenticeship, promotion, upgrading, demotion,
downgrading, transfer, layoff and termination, and all other terms and conditions of employment.

Section 2—Mutual Cooperation

                The Employer and the Union agree to cooperate in the equal non-discriminatory
application of this Agreement and to cooperate in dealing with such discrimination, should it occur. The
Employer and the Union agree that they will not tolerate sexual, racial or other discriminatory harassment
in the workplace free from such harassment. Handlers may bring complaints of a violation of this Article
to either the Employer or the Union without retaliation.


                                             ARTICLE XIV

Section 1—JATC

              a.      The Employer agrees to be bound to the rules and regulations of the Joint
Apprenticeship Training Committee (“JATC”) charged with direction of the Apprentices.

               b.      The JATC shall consist of three (3) representatives of employers in the industry and
three (3) representatives of the Union, and it shall administer and supervise the apprenticeship provision
of this Agreement, and be responsible for all apprentices and all conditions affecting apprentices.

Section 2—Apprentice Wages

               The wages of Apprentices and rates of contributions to the Trust Funds shall not exceed
those established for Journey Workers under the Agreement.




                                                    22
  Case 3:20-cv-00490-BRM-ZNQ Document 1 Filed 01/15/20 Page 29 of 95 PageID: 29




Section 3—Apprentice Coverage

                Except as specifically provided for in this Amendment, Apprentices will be subject to the
provisions of the Agreement between the Union and the Employer.

Section 4—Employers and JATC

               The Employer acknowledges that it is bound to a Mandatory Apprenticeship Program
pursuant to which all Handlers on any job shall either be credited as Journeymen by the Joint Apprentice
Training Committee (“JATC”), or designated and enrolled as Apprentices in the JATC—administered
program. The Employer hereby agrees to abide by alt rules and regulations and amendments thereto, of
Local 78 and the JATC concerning the implementation and maintenance of the Mandatory Apprenticeship
Program.

Section 5—Apprentice Safety Eiuipment

                The Employer agrees to supply all Apprentices with all safety equipment including full and
half-face respirators, filters for respirators, disposable clothing and any other tools which may be required
to perform his or her duties.


                                              ARTICLE XV

Section 1—Legality of Agreement

                a.      It is agreed by and between the parties hereto that if any federal or State Court
shall at any time decide that any clause or clauses of this Agreement is or are void or illegal, such decision
shall not invalidate the other portions of this Agreement, which shall be considered binding between the
parties hereto. The provision[s] deemed void or illegal shall be considered retroactively replaced by
whatever lawful substitute provision provides the most comparable rights and/or protection to the Union
and Handlers; a proposed version of which, if forwarded by the Union, shall be binding on the Employer.

               b.      Any provisions of the Agreement hereinabove mentioned which provide for Union
security or employment in a manner and to an extent prohibited by any law or the determination of any
Governmental Board or Agency, shall be and hereby are of no force or effect during the term of any such
prohibition. It is understood and agreed, however, that if any of the provisions of the Agreement which
are hereby declared to be of no force or effect because of restrictions imposed by laws is or are
determined either by Act of Congress or other legislative enactment or by a decision of the Court of
highest recourse to be legal or permissible, then any such provision of the said Agreement shall
immediately become and remain effective during the remainder of the term of this Agreement.

Section 2—Mutual Efforts to Increase Production

               The Employer and the Union agree that their efforts will be employed in the public interest


                                                     23
  Case 3:20-cv-00490-BRM-ZNQ Document 1 Filed 01/15/20 Page 30 of 95 PageID: 30




to increase production, and reduce costs by maintaining maximum man rate output, and by using all
machinery, tools, appliances, methods or technologies which may be practicable.

Section 3—Good Faith

             The Employer and the Union obligate themselves to live up to all the provisions of this
Trade Agreement in good faith.

Section 4   —   Continuation of Agreement

               All of the terms, covenants and conditions of the Agreement, and without limitation, the
specific provisions of this section, shall be applicable for the duration, and during the entire term of the
Agreement, regardless of any change in the status of the Employer, as for example, the Employer joining,
during the term of the Agreement, an employer association.

Section 5—Failure to Require Strict Performance

               The failure of either party to this Agreement to require strict performance of any of its
rights under, or of any of the terms of conditions contained in, this Agreement shall not be deemed a
waiver, modification or abandonment of any of the rights or remedies provided herein, nor shall it be
deemed a waiver, modification or abandonment of its rights to insist upon strict performance of all the
terms and conditions of this Agreement thereafter.

Section 6--Subcontracting

               When the Employer subcontracts or sublets any “on site” work of any type or kind
whatsoever coming within the jurisdiction of the Union, the Employer shall be responsible for the
subcontractor complying with all provisions of the Agreement. If the Employer subcontracts or sublets
any work of any type or kind whatsoever coming within the jurisdiction of the Union, the Employer shall
be responsible for the payment of wages, contributions to the applicable Trust Funds, working dues
check-offs, and contributions to the NJSLPAC by such subcontractor.

Section 7—Employer’s Successors and Assigns

               a. This Agreement shall apply to and bind the Employer, its successors and assigns,
including any entity constituting a continuation or substantial continuation of all or part of the
Employer’s operations covered by this Agreement, whether resulting from a merger, consolidation, sale,
purchase, reorganization, restructuring or other transaction (a “Successor”).

                b. The Employer and all other persons or entities related to the Employer who are bound
by this Agreement agree that they will not enter into any agreement or arrangement inconsistent with this
Section 7 or that would otherwise establish or create a Successor that has not assumed all obligations and
responsibilities of the Employer under this Agreement.



                                                     24
  Case 3:20-cv-00490-BRM-ZNQ Document 1 Filed 01/15/20 Page 31 of 95 PageID: 31




                c. The Employer further agrees to provide the Union no fewer than thirty (30) day-notice
in advance of the consummation of any transaction that would create a successor, including financial
details subject to reasonable confidentiality restrictions.

               d. The Employer agrees that the Agreement will run to and for the benefit of any other
corporation or other entity which may now or hereafter exist or be formed in which the Employer may
have any interest or control, and which performs, or materially controls the performance of work covered
by this Agreement.

Section 8—Other Agreement

              If the Union and any Employer Association or other Employer in agreement with the
Union further modify their existing Agreement or enters into a new Agreement with respect to wages,
hours, work included, or fringe benefits, or any other provision or side letter of the Agreement, the
undersigned Employer shall be bound, at the request of Local 7$, to such modification.

                                             ARTICLE XVI
Section 1   —   Term
        This Agreement shall become effective and binding upon the parties hereto on the 1st day of
February 2013, and remain in effect through June 30, 2017, and shall renew from year to year thereafter
unless any party hereto shall give written notice to the others of its desire to modify, amend, or terminate
this Agreement on its expiration date. Such notice must be given in writing by certified mail, postage
prepaid, sixty days, but not more than ninety days, before the expiration date of this Agreement.
Section 2—Execution of the Agreement

                The parties hereto have caused this Agreement to be signed this day and year by their duly
authorized officers, and represent to each other that they were duly authorized to enter into this
Agreement. The person signing on behalf of the Employer also agrees to be personally bound by and
to assume all obligations of the Employer provided in this Agreement and said person warrants and
represents that said person has authority to bind the Employer and the principals or members thereof




                                                     25
 Case 3:20-cv-00490-BRM-ZNQ Document 1 Filed 01/15/20 Page 32 of 95 PageID: 32




            Signed by both parties hereto as of February 1,2013,


                                  Print Firm Name


                                  Street Address


                                  City, State, Zip Code

                                  ( )
                                  Area Code    Telephone Number

                                  ( )
                                  Area Code     Fax Number


                                  Federal Tax ID Number


                                  D.O.L. Asbestos Certificate Number


                                  Signature (in his/her persona! and representative capacities,)


                                  Print Name and Title




      (Print Name and Title)


ASBESTOS, LEAD AND HAZARDOUS
WASTE LABORERS LOCAL 78

By:______________________
 Edison Severino, Business Manager




                                                   26
  Case 3:20-cv-00490-BRM-ZNQ Document 1 Filed 01/15/20 Page 33 of 95 PageID: 33




                                         Attachment B

                              Residential Recovery Side Letter

    The Asbestos, Lead, and Hazardous Waste Laborers Local 78 (the “Union”) hereby enters
into this side letter agreement with the Employer to modify, to the extent provided below, the
terms and conditions of employment of employees performing Residential Market Recovery
(“RMR”) work (as defined below) from those otherwise specified in the 2013-2015 collective
bargaining agreement between the Union, and the Employer (the “Agreement”).

    The modifications provided below shall apply only to RMR work. For all work within the
scope of Article IV of the Agreement which does not fall within the definition of RMR work
provided herein, the unmodified terms of the Agreement shall apply. The terms of employment
set forth herein with respect to RMR work shall apply exclusively to such work and in such
circumstances shall supersede the otherwise applicable provisions of the Agreement to the
extent they conflict. All other terms of the Agreement shall be unaffected by this side-letter, as
applied to RMR or any other type of Covered Work.

   I.     Definitions.

          a. “Covered Work” shall be defined as any and all work within the scope of Article IV
             of the Agreement, including, but not limited, RMR work.

          5. A “Regular Handler” shall be defined as any Local 78 represented journeyworker
             performing Covered Work who is not a Junior Handler.

          c. An “RMRjob”shall be defined as one:

                  i. commencing on or after February 1, 2013,
                 ii. where the end-use of at least 70% of the square footage of the property
                     under abatement will be for residential purposes; or the property under
                     abatement is a religious place of worship;
                iii. wherethe property is owned and/or managed by an entity that cumulatively
                     owns and/or manages fewer than 100,000 units of New Jersey residential
                     space.

           (work on such a job is referred to below as “RMR work”)

           d. “Junior Handlers” shall be defined as all Local 78 represented handlers who:

                  i. obtained journeyworkerstatus on or after January    1, 2010;




                                                 27
Case 3:20-cv-00490-BRM-ZNQ Document 1 Filed 01/15/20 Page 34 of 95 PageID: 34




                 ii. as of February 1, 2013, have performed fewer than 1,000 hours of Covered
                     Work; and
                iii. do not during the term of this side letter accumulate an aggregate (including
                     both their prior work as a Regular Handler and work under this side letter
                     as a Junior Handler) 4,000 total hours of Covered Work. Upon
                     accumulating 4,000 hours, Junior Handlers (unless they otherwise fail to
                     meet the applicable JATC standards) shall be elevated to Regular Handler
                     status.

 II.      Residential Market Recovery Terms.

          a. Staffing.

                  i. Effective February 1, 2o13,only Junior Handlers maybe compensated for
                     RMR work at the market recovery rates permitted under this side letter.
                 ii. Effective September 1, 2013, except as expressly permitted herein, all work
                     on RMRjobsshall be performed by Junior Handlers (i.e. there shall be no
                     apprentices or Regular Handlers employed on RMR jobs). The preceding
                     notwithstanding, the foreman (and only the foreman) on an RMRjob may
                     be a regular Handler employed under the unmodified terms of the
                     Agreement applicable to foremen.
                iii. Also Commencing September 1, 2013, Junior Handlers shall jy perform
                     RMR work.
                iv. Any Employer employing a Junior Handler to perform Covered Work other
                     than as permitted in subparagraphs (i) and (ii) of this subsection, or
                     employing anyone other than a Junior Handler (or RMR foreman as
                     permitted above) to perform RMR Work, shall be liable to workers
                     registered on the Local 78 Out of Work List for eight hours of wages and
                     fringe benefit contributions at the Regular Handler rates for each day of
                     work a handler is so employed outside his/her permitted area of work. For
                     example, on a three day job in which two workers are impermissibly
                     employed, 48 hours of wages and benefit contributions at the Regular
                     Handler rates shall be due and owing to workers registered on the Local 78
                     Out of Work List.

          5. Notification.

           If an Employer fails to provide Local 78 timely notice of an RMRjob as required under
       Article III, Section 2(a) of the Agreement and further plainly state on such notice that it is
       for an RMRjob, the job at issue shall be covered in full by the Agreement unmodified by


                                                 28
Case 3:20-cv-00490-BRM-ZNQ Document 1 Filed 01/15/20 Page 35 of 95 PageID: 35




   the terms of this side letter, even if it is an RMR j oh. Further, upon request of the Union,
   the Employer shall promptly provide documentation supporting its conclusion that a job,
   so claimed, is an RMR job.


      c. Wages.

          Subject to the Union’s right to allocate and/or re-allocate as set forth in Article VII
   of the Agreement, effective February 1, 2013 the wages and Fringe Benefit Fund
   contributions of Junior Handlers shall be as provided in a wage Schedule, to be referred
   to as Schedule A2, providing a total package of wages and benefits to be allocated by the
   Union, which in total shall not exceed $30/hour (for straight time work).




                                              29
Case 3:20-cv-00490-BRM-ZNQ Document 1 Filed 01/15/20 Page 36 of 95 PageID: 36




                            Exhibit B
Case 3:20-cv-00490-BRM-ZNQ Document 1 Filed 01/15/20 Page 37 of 95 PageID: 37




                        MEMORANDUM Of AGREEMENT
                               between the

                      ASBESTOS, LEAD, AND HAZARDOUS
                         WASTE LABORERS LOCAL 78
                                              and

                               Brick Industries, Inc.


The above contractor and Asbestos, Lead and Hazardous Waste Laborers Local 78 (the
“Union”) agreed to extend the collective bargaining agreement by and between them,
currently due to expire on July 31,2017 (the “CBA’):

      1.   The CBA shall remain in full force and effect according to its terms through July
           31, 2O18

   2. The fifty cent ($.5o) per hour raise otherwise due to be allocated and put into
      effect on December;, 2016 shall not be implemented. Subject to re-allocation by
      the Unions as otherwise set forth in the CBA, the wages and fringe benefit
      contributions due to Handlers under the CBA shall remain at the aggregate
      amounts now in effect.

      3. Effective on or after November 1, 2016, the designation of the welfare fund to
         which contributions shall be due and which is otherwise referenced in the CBA,
         shall be modified from the New Jersey Laborers’ Statewide Welfare Fund t the
         Mason Tenders District Council Welfare Fund.


Asbestos, Lead and ii                                         Brick Industries, Inc.
Waste Laborers’ Local 78                                         Company Name



BY:
                      —                                 BY:

           Business Manager


                                                              Eric PIakis, President
                                                                   (Print Name and Title)
Case 3:20-cv-00490-BRM-ZNQ Document 1 Filed 01/15/20 Page 38 of 95 PageID: 38




                            Exhibit C
Case 3:20-cv-00490-BRM-ZNQ Document 1 Filed 01/15/20 Page 39 of 95 PageID: 39




                             PROJECT LABOR AGREEMENT

                          COVERING CONSTRUCTION OF THE

                 COMPREHENSIVE RENOVATION AND RESTORATION
                 EXECUTIVE STATE HOUSE, TRENTON, NJ (A1150-O$)

                                     ARTICLE 1-PREAMBLE

          WHEREAS, The State of New Jersey, Department of the Treasury, Division of

   Property Management and Construction (DPMC) (the Owner), desires to provide for the

   efficient, safe, quality, and timely completion of construction of the “Comprehensive

   Renovation and Restoration, Executive State House, Mercer County, NJ” (the “Project”)

   in a manner designed to afford lower costs to the Owner and the public it represents, and

   the advancement of public policy objectives;

          WHEREAS, this Project Labor Agreement will foster the achievement of these

   goals, inter allaby:

           (1)     avoiding the costly delays of potential strikes, slowdowns, walkouts,

                   picketing and other disruptions arising from work disputes and promote

                   labor harmony and peace for the duration of the Projects;

           (2)     standardizing the terms and conditions governing the employment of labor

                   on the Project;

           (3)     Permitting wide flexibility in work scheduling and shift hours and times;

                   from those which otherwise might obtain;

           (4)     Receiving negotiated adjustments        as to work rules and staffing

                   requirements those which otherwise might obtain;

           (5)     Providing comprehensive and standardized mechanisms for the settlement

                   of work disputes, including those relating to jurisdiction;



                                                  1
Case 3:20-cv-00490-BRM-ZNQ Document 1 Filed 01/15/20 Page 40 of 95 PageID: 40




          (6)    Ensuring a reliable source of skilled and experienced labor;

          (7)    Furthering public     policy    objectives   as   to   improved employment

                 opportunities for minorities, women and the economically disadvantaged

                 in the construction industry;

          (8)    Expediting the construction process;

    and WHEREAS, the signatory Unions desire the stability, security and work

    opportunities afforded by a Project Labor Agreement;

    and WHEREAS, the Parties desire to maximize Project safety conditions for both

    workers and public,

          NOW, THEREFORE, the Parties enter into this Agreement:

   SECTION 1: PARTIES TO THE AGREEMENT

          This is a Project Labor Agreement (“Agreement”) entered into by and between

   DPMC (the Owner) and its successors and assigns, for certain construction work to be

   performed on the “Comprehensive Renovation and Restoration, Executive State House,

   Mercer County, NJ” (the “Project”) and by the Mercer County & Vicinity Building and

   Construction Trades Council, AFL-CIO, on behalf of itself and its affiliated local union

   members, and the signatory Local Unions on behalf of themselves and their members.

                          ARTICLE 2    -   GENERAL CONDITIONS

   SECTION 1: DEFINITIONS

          Throughout this Agreement, the Union parties and the signatory Local Unions and

   County Council are referred to singularly and collectively as “Union(s)” where specific

   reference is made to “Local Unions” that phrase is sometimes used; the term

   “Contractor(s)” shall include all signatory contractors, and their subcontractors of




                                                 2
Case 3:20-cv-00490-BRM-ZNQ Document 1 Filed 01/15/20 Page 41 of 95 PageID: 41




   whatever tier, engaged in on-site Project construction work within the scope of this

   Agreement as defined in Article 3; DPMC is referenced as “Owner”; the Mercer County

   & Vicinity Building and Construction Trades Council, AFL-CIO is referenced as the

   “County Council”; and the work covered by this Agreement (as defined in Article 3) is

   referred to as the “Project”.

   SECTION 2: CONDITIONS FOR AGREEMENT TO BECOME EFFECTIVE

            The Agreement shall not become effective unless each of the following conditions

   are met: (1) The Agreement is approved and signed by the County Council, and the Local

   Unions having jurisdiction over the Project work; and (2) the Agreement is signed by the

   Owner.

   SECTION 3: ENTITIES BOUND & ADMINISTRATION OF AGREEMENT

            This Agreement shall be binding on all signatory Unions and the Owner and all

   signatory Contractors performing on-site Project work, including site preparation and

   staging area, as defined in Article 3. The Contractors shall include in any subcontract

   that they let for performance during the term of this Agreement, a requirement that their

   subcontractors, of whatever tier, become signatory and bound by this Agreement with

   respect to subcontracted work performance within the scope of Article 3.             This

   Agreement shall be administered by the Owner, on behalf of all Contractors.

   SECTION 4: SUPREMACY CLAUSE

            A.             This Agreement, together with the local Collective Bargaining

   Agreements appended hereto as Schedule A, represents the complete understanding of all

   signatories and supersedes any national agreement, local agreement or other collective

   bargaining agreement of any type which would otherwise apply to this Project, in whole




                                                3
Case 3:20-cv-00490-BRM-ZNQ Document 1 Filed 01/15/20 Page 42 of 95 PageID: 42




   or in part except for all work performed under the National Agreement of the

   International Union of Elevator Constructors, with the exception of Article VII, TX, and

   X of this Agreement. Where a subject covered by the provisions, explicit or implicit, of

   this Agreement is also covered by a Schedule A, the provisions of this Agreement shall

   prevail. II is further understood that no Contractor shall be required to sign any other

   agreement as a condition of performing work on this Project. No practice, understanding

   or agreement between a Contractor and a Local Union which is not explicitly set forth in

   this Agreement shall be binding on this Project unless endorsed in writing by the Owner.


   SECTION 5: LIABILITY

          The liability of any Contractor and the liability of any Union under this

   Agreement shall be several and not joint. The Owner and any Contractor shall not be

   liable for any violations of this Agreement by any other Contractor; and the Department,

   County Council and Local Unions shall not be liable for any violations of this Agreement

   by an other Union.

   SECTION 6: THE OWNER

          The Owner shall require in its bid specifications for all work within the scope of

   Article 3 that all successful bidders, and their subcontractors of whatever tier, become

   bound by, and signatory to, this Agreement. The Owner is not a party to and shall not be

   liable in any manner under this Agreement.        It is understood that nothing in this

   Agreement shall be construed as limiting the sole discretion of the Owner in determining

   which Contractors shall be awarded contracts for Project work. It is further understood

   that the Owner has sole discretion at any time to terminate, delay or suspend the work, in

   whole or part, on this Project.



                                               4
Case 3:20-cv-00490-BRM-ZNQ Document 1 Filed 01/15/20 Page 43 of 95 PageID: 43




   SECTION 7: AVAILABILITY AND APPLICABILITY TO ALL SUCCESSFUL

                  BIDDERS

          The Unions agree that this Agreement will be made available to, and will fully

   apply to any successful bidder to Project work who becomes signatory thereto, without

   regard to whether that successful bidder performs work at other sites on either a union or

   non- union basis and without regard to whether employees of such successful bidder are,

   or are not, members of any unions. This Agreement shall not apply to the work of any

   Contractor which is performed at any location other than the Project site, as defined in

   Article 3, Section 1.

                           ARTICLE 3- SCOPE OF THE AGREEMENT

           The Project work covered by this Agreement shall be as defined and limited by

   the following sections of this Article.

   SECTION 1: THE WORK

           This Agreement shall only apply to the on-site construction work performed on

   the “Comprehensive Renovation and Restoration, Executive State House, Mercer County,

   New Jersey” (the “Project”) during the time period of this Agreement as set forth in the

   bid documents covering Construction Contract A 1150-08.

           “On-site” construction work in connection with the above shall be defined to

   include the project work in the Contractor’s scope as defined in the final construction

   contract.




                                                5
Case 3:20-cv-00490-BRM-ZNQ Document 1 Filed 01/15/20 Page 44 of 95 PageID: 44




   SECTION 2: EXCLUDED EMPLOYEES

          The following persons are not subject to the provisions of this Agreement, even

   though performing work on the Project:

          a.     Superintendents,   supervisors    (excluding   general   and   forepersons

                 specifically covered by a craft’s Schedule A), engineers, inspectors and

                 testers (excluding divers specifically covered by a craft’s Schedule A),

                 quality control/assurance personnel, timekeepers, mail carriers, clerks,

                 office workers, messengers, guards, non-manual employees, and all

                 professional, engineering, administrative and management persons;

          b.     Employees of the Authority or any other state agency, authority or entity

                 or employees of any municipality or other public employer;

          c.     Employees and entities engaged in off-site manufacture, modifications,

                 repair, maintenance, assembly, painting, handling or fabrication of project

                 components, materials equipment or machinery, unless such off-site

                 operations are covered by the prevailing Wage Act by being dedicated

                 exclusively to the performance of the public work contractor building

                 project and adjacent to the site or involved in deliveries to and from the

                 project site, excepting local deliveries of all major construction materials

                 including fill, ready mix, asphalt and item 4 which are covered by this

                 Agreement.

          d.     Employees of the Owner, excepting those performing manual, on-site

                  construction labor who will be covered by this Agreement;

          e.      Employees engaged in on-site equipment warranty work;




                                               6
Case 3:20-cv-00490-BRM-ZNQ Document 1 Filed 01/15/20 Page 45 of 95 PageID: 45




          f.      Employees engaged in geophysical testing (whether land or water) other

                  than boring for core samples;

          g.      Employees engaged in laboratory or specialty testing or inspections;

          h.      Employees engaged in ancillary Project work performed by third parties

                  such as electric utilities, gas utilities, telephone companies and railroads.

   SECTION 3. NON-APPLICATION TO CERTAIN ENTITIES

          This Agreement shall not apply to the parents, affiliates, subsidiaries, or other

   joint or sole ventures of any Contractors, which do not perform work at this Project. It is

   agreed, for the purposes of this Agreement only, that this Agreement does not have the

   effect of creating any joint employment, single employer or alter çgQ status among the

   Owner and/or any Contractor. The Agreement shall further not apply to the Owner or

   any other state or county agency, authority, or other municipal or public entity and

   nothing contained herein shall be construed to profit or restrict the Owner or its

   employees of any other state authority, agency or entity and its employees from

   performing on or off-site work related to the Project. As the contracts which comprise

   the Project work are completed and accepted, the Agreement shall not have further force

   or effect on such items or areas except where inspections, additions, repairs,

   modifications, check-out and/or warranty work are assigned in writing (copy to Local

   Union involved) by the Owner for performance under the terms of this Agreement.

               ARTICLE 4- UNION RECOGNITION AND EMPLOYMENT

   SECTION 1. PRE-HIRE RECOGNITION The Contractors recognize the signatory

   Unions as the sole and exclusive bargaining representatives of all craft employees who




                                                  7
Case 3:20-cv-00490-BRM-ZNQ Document 1 Filed 01/15/20 Page 46 of 95 PageID: 46




   are performing on-site Project work within the scope of this Agreement as defined in

   Article 3.

   SECTION 2. UNION REFERRAL

           A.   The Contractors agree to hire Project, craft employees covered by this

                 Agreement through the job referral systems and hiring halls (where the

                 referrals meet the qualifications set forth in items 1, 2 and 4 of

                 subparagraph B) established in the, Local Unions’ area collective

                 bargaining agreements (attached as Schedule A to this Agreement).

                 Notwithstanding this, the Contractors shall have sole rights to determine

                 the competency of all referrals; the number of employees required (except

                 with regard to pile driving); the selection of employees to be laid-off

                 (except as provided in Article 5, Section 3); and the sole right to reject any

                 applicant referred by a Local Union, subject to the show-up payments

                 required in the applicable Schedule A. In the event that a Local Union is

                 unable to fill any request for qualified employees within a 72-hour period

                 after such requisition is made by the Contractor (Saturdays, Sundays and

                 holidays excepted), the Contractor may employ qualified applicants from

                 any other available source. In the event that the Local Union does not

                 have a job referral system, the Contractor shall give the Local Union first

                 preference to refer applicants, subject to the other provisions of this

                 Article.   The Contractor shall notify the Local Union of Project, craft

                 employees hired within its jurisdiction from any source other than referral

                 by the Union.




                                                $
Case 3:20-cv-00490-BRM-ZNQ Document 1 Filed 01/15/20 Page 47 of 95 PageID: 47




          B.        A Contractor may request by name, and the Local will honor, referral of

                    persons who have applied to the Local for Project work and who meet the

                    following qualifications as determined by a Committee of 3 designated,

                    respectively, the applicable Local Union, the Owner a mutually selected

                    third party or, in the absence of agreement, the permanent arbitrator (or

                    designee) designated in Article 7:

                             (1)     possess any license required by NJ law for the Project

                                     work to be performed;

                             (2)     have worked a total of at least 1000 hours in the

                                     Construction craft during the prior three years.

                             (3)     were on the Contractor’s active payroll for at least 60 out

                                     of the 180 calendar days prior to the contract award.

                             (4)     have demonstrated ability to safely perform the basic

                                     functions of the applicable trade.

          No more than 12 per centum of the employees covered by this Agreement, per

          Contractor by craft, shall be hired through the special provisions above (any

          fraction shall be rounded to the next highest whole number).

   SECTION 3. NON-DISCRIMINATION IN REFERRALS

          The Local Unions represent that their hiring halls and referral systems will be

   operated in a non-discriminatory manner and in full compliance with all applicable

   federal, state and local laws and regulations which require equal employment

   opportunities.    Referrals shall not be affected in any way by the rules, regulations,

   bylaws, constitutional provisions or any other aspects or obligations of union




                                                  9
Case 3:20-cv-00490-BRM-ZNQ Document 1 Filed 01/15/20 Page 48 of 95 PageID: 48




   membership, policies or requirements and shall be subject to such other conditions as are

   established in this Article. No employment applicant shall be discriminated against by

   any referral system or hiring hall because of the applicant’s union membership, or lack

   thereof.

   SECTION 4. MINORITY AND FEMALE REFERRALS

              In the event a Union either fails, or is unable, to refer qualified minority or female

   applicants in percentages equaling Project affirmative action goals as set forth in the

   Owners bid specifications, the Contractor may employ qualified minority or female

   applicants from any other available source as Apprentice Equivalents. Apprentice

   Equivalents will have completed a DOL approved training program, applied to take a

   construction Apprenticeship test, and will be paid at not less then the applicable

   equivalent Apprentice rate. With the approval of the Local Administrative Committee

   (LAC), experience in construction related areas may be accepted as meeting the above

   requirements.

   SECTION 5. CROSS AND OUALFffiD REFERRALS

              The Local Unions shall not knowingly refer to a Contractor, an employee then

   employed by another Contractor, working under this Agreement. The Local Unions will

   exert their utmost efforts to recruit sufficient numbers of skilled and qualified crafts

   employees to fulfill the requirements of the Contractor.

   SECTION 6. UNION DUES / WORKING ASSESSMENTS

              All employees covered by this Agreement shall be subject to the union security

   provisions contained in the applicable Schedule A local agreements, as amended from

   time to time, but only for the period of time during which they are performing on-site




                                                    10
Case 3:20-cv-00490-BRM-ZNQ Document 1 Filed 01/15/20 Page 49 of 95 PageID: 49




   Project work and only to the extent of rendering payment of the applicable monthly union

   dues uniformly required for union membership in the Local Union, signatory to this

   Agreement, which represents the craft in which the employee is performing Project work.

   No employee shall be discriminated against at the Project site because of the employee’s

   union membership or lack thereof.

          In the case of unaffiliated employees, the dues payment will be received by the

   Unions as a working assessment fee.

   SECTION 7. CRAFT FOREPERSONS AND GENERAL FOREPERSONS

          The selection of craft forepersons and/or general forepersons and the number of

   forepersons required shall be solely the responsibility of the Contractor except where

   otherwise provided by specific provisions of an applicable Schedule A. All forepersons

   shall take orders exclusively from the designated Contractor representatives.      Craft

   forepersons shall be designated as working forepersons at the request of the Contractor,

   except when an existing local Collective Bargaining Agreement prohibits a forepersons

   from working when the craftpersons he is leading exceed a specified number.

                       ARTICLE 5- UNION REPRESENTATION

   SECTION 1. LOCAL UNION REPRESENTATIVE

          Each Local Union representing on-site Project employees shall be entitled to

   designate in writing (copy to Contractor involved and Owner) one representative, and/or

   the Business Manager, who shall be afforded access to the Project.

   SECTION 2. STEWARDS

          (a)     Each Local Union shall have the right to designate a working

                  journeyperson as a Steward and an alternate, and shall notify the




                                              11
Case 3:20-cv-00490-BRM-ZNQ Document 1 Filed 01/15/20 Page 50 of 95 PageID: 50




                 Contractor and Owner of the identity of the designated Steward (and

                 alternate) prior to the assumption of such duties.     Stewards shall not

                 exercise supervisory functions and will receive the regular rate of pay for

                 their craft classifications. There will be no non-working Stewards on the

                 Project.

          (b)    In addition to his work as an employee, the Steward shall have the right to

                 receive complaints or grievances and to discuss and assist in their

                 adjustment with the Contractor’s appropriate supervisor. Each Steward

                 shall be concerned with the employees of the Steward’s Contractor and, if

                 applicable, subcontractors of that Contractor, but not with the employees

                 of any other Contractor. The Contractor will not discriminate against the

                 Steward in the proper performance of Union duties.

          (c)    The Stewards shall not have the right to determine when overtime shall be

                 worked, or who shall work overtime except pursuant to a Schedule A

                 provision providing procedures for the equitable distribution of overtime.

   SECTION 3. LAYOFF Of A STEWARD

          Contractors agree to notify the appropriate Union 24 hours prior to the layoff of a

   Steward, except in cases of discipline or discharge for just cause.      If a Steward is

   protected against layoff by a Schedule A, such provisions shall be recognized to the

   extent the Steward possesses the necessary qualifications to perform the work required.

   In any case in which a Steward is discharged or disciplined for just cause, the Local

   Union involved shall be notified immediately by the Contractor.




                                               12
Case 3:20-cv-00490-BRM-ZNQ Document 1 Filed 01/15/20 Page 51 of 95 PageID: 51




                  ARTICLE 6- MANAGEMENT’S RIGHTS

   SECTION 1. RESERVATION OF RIGHTS

          Except as expressly limited by a specific provision of this Agreement, Contractors

   retain full and exclusive authority for the management of their Project operations

   including, but not limited to: the right to direct the work force, including determination as

   to the number to be hired and the qualifications thereof; the promotion, transfer, layoff of

   its employees; or the discipline or discharge for just cause of its employees; the

   assignment and schedule of work; the promulgation of reasonable Project work rules;

   and, the requirement, timing and number of employees to be utilized for overtime work.

   No rules, customs, or practices which limit or restrict productivity or efficiency of the

   individual, as determined by the Contractor or Owner, and/or joint working efforts with

   other employees shall be permitted or observed.

   SECTION 2. MATERIALS, METHODS & EQUIPMENT

          There shall be no limitations or restriction upon the contractors’ choice of

   materials, techniques, methods, technology or design, or, regardless of source or location,

   upon the use and installation of equipment, machinery, package units, pre-cast, pre

   fabricated, pre-finished, or pre-assembled materials, tool, or other labor-saving devices.

   Contractors may, without restriction, install or use materials, supplies or equipment

   regardless of their source. The on-site installation or application of such items shall be

   performed by the craft having jurisdiction over such work; provided, however, it is

   recognized that other personnel having special qualifications may participate, in a

   supervisory capacity, in the installation, check-out or testing of specialized or unusual

   equipment or facilities as designated by the Contractor. Notwithstanding the foregoing




                                                 13
Case 3:20-cv-00490-BRM-ZNQ Document 1 Filed 01/15/20 Page 52 of 95 PageID: 52




   statement of contractor rights, prefabrication issues relating to work traditionally

   performed at the job site shall be governed pursuant to the terms of the applicable

   Schedule A. There shall be no restrictions as to work, which is performed off-site for the

   Project, except for work done in a fabrication center, tool yard, or batch plant dedicated

   exclusively to the performance of work on the Project, and located adjacent to the “site of

   work”.

                  ARTICLE 7- WORK STOPPAGES AND LOCKOUTS

   SECTION 1. NO STRIKES         -   NO LOCKOUTS

            There shall be no strikes, sympathy strikes, picketing, work stoppages,

   slowdowns, hand billing, demonstrations or other disruptive activity at the Project for any

   reason by any Union or employee against any Contractor or employer while performing

   work at the Project. There shall be no other Union, or concerted or employee activity

   which disrupts or interferes with the free flow of traffic in the Project area. Failure of a

   Union or employee to cross any picket line established by any Union, signatory or non

   signatory to this Agreement, or the picket or demonstration line of any other

   organization, at or in proximity to the Project site is a violation of this Article. There

   shall be no lockout at the Project by any signatory Contractor. Contractors and Unions

   shall take all steps necessary to ensure compliance with this Section 1 and to ensure

   uninterrupted construction and the free flow of traffic in the Project area for the duration

   of this Agreement.

   SECTION 2. DISCHARGE FOR VIOLATION

   A Contractor may discharge any employee violating Section 1, above, and any such




                                                14
Case 3:20-cv-00490-BRM-ZNQ Document 1 Filed 01/15/20 Page 53 of 95 PageID: 53




   employee will not be eligible thereafter for referral under this Agreement for a period of

   100 days.

   SECTION 3. NOTIFICATION

          If a Contractor contends that any Union has violated this Article, it will notify the

   appropriate district or area council of the Local Union involved advising of such fact,

   with copies of the notification to the Local Union and the County Council. The district or

   area council and the County Council shall each instruct, order and otherwise use their

   best efforts to cause the employees, and/or the Local Unions to immediately cease and

   desist from any violation of this Article. A district or area council, and/or the County

   Council complying with these obligations shall not be liable for the unauthorized acts of a

   Local Union or its members.

   SECTION 4. EXPEDITED ARBITRATION

          Any Contractor or Union alleging a violation of Section 1 of this Article may

   utilize the expedited procedure set forth below (in lieu, of, or in addition to, any actions at

   law or equity) that may be brought.

           a.     A party invoking this procedure shall notify 1.1. Pierson, Jr., Esq. who

                  shall serve as Arbitrator under this expedited arbitration procedure.

                  Copies of such notification will be simultaneously sent to the alleged

                   violator and, if a Local Union is alleged to be in violation,              it’s

                   International, the Council, and the Owner.

           b.      The Arbitrator shall thereupon, after notice as to time and place to the

                   Contractor, the Local Union involved, the Council and the Owner, hold a

                   hearing within 48 hours of receipt of the notice invoking the procedure if




                                                 15
Case 3:20-cv-00490-BRM-ZNQ Document 1 Filed 01/15/20 Page 54 of 95 PageID: 54




              it is contended that the violation still exists.     The hearing will not,

              however, be scheduled for less than 24 hours after the notice to the district

              or area council required by Section 3, above.

        c.    All notices pursuant to this Article may be by telephone, telegraph, hand

              delivery, or fax, confirmed by overnight delivery, to the arbitrator,

              Contractor or Union involved.      The hearing may be held on any day

              including Saturdays or Sundays. The hearing shall be completed in one

              session which shall not exceed eight hours duration (no more than four

              hours being allowed to either side to present their case, and conduct their

              cross-examination) unless otherwise agreed. A failure of any Union or

              Contractor to attend the hearing shall not delay the hearing of evidence by

              those present or the issuance of an award by the Arbitrator.

         d.   The sole issue at the hearing shall be whether a violation of Section 1,

              above, occurred. If a violation is found to have occurred, the Arbitrator

              shall issue a Cease and Desist Award restraining such violation and serve

              copies on the Contractor and Union involved. The Arbitrator shall have

               no authority to consider any matter in justification, explanation or

               mitigation of such violation or to award damages, which issue is reserved

               solely for court proceedings, if any. The Award shall be issued in writing

               within three hours after the close of the hearing, and may be issued

               without an opinion. If any involved party desires an opinion one shall be

               issued within 15 calendar days, but its issuance shall not delay compliance

               with, or enforcement of, the Award.




                                            16
Case 3:20-cv-00490-BRM-ZNQ Document 1 Filed 01/15/20 Page 55 of 95 PageID: 55




          e.     An award issued under this procedure may be enforced by any court of

                 competent jurisdiction upon the filing of this Agreement together with the

                 Award.    Notice of the filing of such enforcement proceedings shall be

                 given to the Union or Contractor involved. In any court proceeding to

                 obtain a temporary or preliminary order enforcing the arbitrator’s Award

                 as issued under this expedited procedure, the involved Union and

                 Contractor waive their right to a hearing and agree that such proceedings

                 may be ex parte, provided notice is given to opposing counsel.         Such

                 agreement does not waive any party’s right to participate in a hearing for a

                 final court order of enforcement or in any contempt proceeding.

          f.     Any rights created by statue or law governing arbitration proceedings

                 which are inconsistent with the procedure set forth in this Article, or

                  which interfere with compliance thereto, are hereby waived by the

                  Contractors and Unions to whom they accrue.

          g.      The fees and expenses of the Arbitrator shall be equally divided between

                  the involved Contractor and Union.

   SECTION 5. ARBITRATION OF DISCHARGES FOR VIOLATION

          Procedures contained in Article 9 shall not be applicable to any alleged violation

   of this Article, with the single exception that an employee discharged for violation of

   Section 1, above, may have recourse to the procedures of Article 9 to determine only if

   the employee did, in fact, violate the provisions of Section 1 of this Article; but not for

   the purpose of modifying the discipline imposed where a violation is found to have

   occurred.




                                               17
Case 3:20-cv-00490-BRM-ZNQ Document 1 Filed 01/15/20 Page 56 of 95 PageID: 56




               ARTICLE 8- LOCAL ADMINISTRATIVE COMMITTEE (LAC)

   SECTION 1. MEETINGS

          The local Administrative Committee will meet on a regular basis to 1) Implement

   and oversee the Agreement procedures and initiatives; 2) monitor the effectiveness of the

   Agreement; and 3) identify opportunities to improve efficiency and work execution.

   SECTION 2. COMPOSITION

          The LAC will be co-chaired by designees of the President of the Mercer County

   Building and Construction Trades Council, or his designee and the designated official of

   the Owner. It will be comprised of representatives of the local union’s signatory to the

   project agreement (PLA), representatives of the Owner and other Contractors on the

   Project.

                ARTICLE 9- GRIEVANCE & ARBIRTRATION PROCEDURE

   SECTION 1. PROCEDURE FOR RESOLUTION OF GRIEVANCES

              Any question, dispute or claim arising out of, or involving the interpretation of

   application of this Agreement (other than jurisdictional disputes or alleged violations of

   Article 7, Section 1) shall be considered a grievance and shall be resolved pursuant to the

   exclusive procedure of the steps described below; provided, in all cases, that the question,

   dispute or claim arose during the term of this Agreement.

              STEP 1:

              (a) When any employee covered by this Agreement feels aggrieved by a claimed

                  violation of this Agreement, the employee shall, through the Local Union

                  business representative or job steward, give notice of the claimed violation to

                  the work site representative of the involved Contractor. To be timely, such




                                                  18
Case 3:20-cv-00490-BRM-ZNQ Document 1 Filed 01/15/20 Page 57 of 95 PageID: 57




            notice of the grievance must be within 3 business days after the act,

            occurrence, or event, giving rise to the grievance.              The business

            representative of the Local Union or the job steward and site representative of

            the involved Contractor shall meet and endeavor to adjust the matter within 3

            business days after timely notice has been given. If they fail to resolve the

             matter within the prescribed period, the grieving party, may, within 7

             calendar days thereafter, pursue Step 2 of the grievance procedure by serving

             the involved Contractor and the Owner with written copies of the grievance

             setting forth a description of the claimed violation, the date of which the

             grievance occurred, and the provisions of the Agreement alleged to have been

             violated.   Grievances and disputes settled at Step 1 are nonprecedential

             except as to the specific Local Union, employee and Contractor directly

             involved unless the settlement is accepted in writing by the Owner as creating

             a precedent.

         (b) Should any signatory to this Agreement have a dispute (excepting

             jurisdictional disputes or alleged violations of Article 7, Section 1) with any

             other signatory to this Agreement and, if after conferring, a settlement is not

             reached within 9 business days, the dispute shall be reduced to writing and

             proceed to Step 2 in the same manner as outlined in subparagraph (a) for the

             adjustment of employee grievances.

         STEP 2:

                The Business Manager or designee of the involved Local Union, together

         with representatives of the Building Trades Council, the involved Contractor, and




                                             19
Case 3:20-cv-00490-BRM-ZNQ Document 1 Filed 01/15/20 Page 58 of 95 PageID: 58




        the General Contractor shall meet in Step 2 within 3 business days of service of

        the written grievance to arrive at a satisfactory settlement.

        STEP 3:

                (a)    If the grievance shall have been submitted but not resolved in Step

         2, any of the participating Step 2 entities may within fourteen (14) calendar days

         after the initial Step 2 meeting, submit the grievance in writing (copies to other

        participants) to the next available arbitrator of the panel of arbitrators consisting of

         .J.J. Pierson Jr., Esq., Gary Kendellen and Wellington Davis, who shall act as the

         Arbitrator under this procedure. The Labor Arbitration Rules of the American

         Arbitration Association shall govern the conduct of the arbitration hearing, at

         which all Step 2 participants shall be parties. The decision of the Arbitrator shall

         be final and binding on the involved Contractor, Local Union and employees and

         the fees and expenses of such arbitrations shall be borne equally by the involved

         Contractor and Local Union. The owner may take any necessary steps to enforce

         compliance with the arbitrator’s decision.

                (b)     Failure of the grieving party to adhere to the time limits set forth in

         this Article shall render the grievance null and void.     These time limits may be

         extended only by written consent of the Owner, involved Contractor and involved

         Local Union at the particular step where the extension is agreed upon.            The

         Arbitrator shall have authority to make decisions only on the issues presented to

         him and shall not have the authority to change, add to, delete or modify any

         provision of this Agreement.




                                               20
Case 3:20-cv-00490-BRM-ZNQ Document 1 Filed 01/15/20 Page 59 of 95 PageID: 59




   SECTION 2. LIMITATION AS TO RETROACTIVITY

             No arbitration decision or award may provide retroactivity of any kind exceeding

   60 calendar days prior to the date of service of the written grievance on the Owner and

   the involved Contractor or Local union.

   SECTION 3. PARTICIPATION BY OWNER

             The Owner and the President of the County Council shall be notified by the

   involved Contractor of all actions at Steps 2 and 3 and, at its election, the Owner may

   participate in full in all proceedings at these Steps, including Step 3 arbitration.


                        ARTICLE 10- JURISDICTIONAL DISPUTES

   SECTION 1. NO DISRUPTIONS

             There will be no strikes, sympathy strikes, work stoppages, slowdowns, picketing

   or other disruptive activity of any kind arising out of any jurisdictional dispute. Pending

   the resolution of the dispute, the work shall continue uninterrupted and as assigned by the

   Contractor. No jurisdictional dispute shall excuse a violation of Article 7.

   SECTION 2. ASSIGNMENT

        A.      There shall be a mandatory pre-job markup / assignment meeting prior to the

   commencement of any work. Attending such meeting shall be designated representatives

   of the Union signatories to this Agreement, the CM, the owner, and the involved

   Contractors. Best efforts will be made to schedule the pre-job meeting in a timely manner

   after Notice to Proceed is issued but not later then 30 days prior to the start of the Project.

        B.      All Project construction work assignments shall be made by the Contractor

   according to the criteria set forth in Section 3, Subsection D 1-3.




                                                  21
Case 3:20-cv-00490-BRM-ZNQ Document 1 Filed 01/15/20 Page 60 of 95 PageID: 60




       C.    When a Contractor has made an assignment of work, he shall continue the

   assignment without alteration unless otherwise directed by an arbitrator or there is

   agreement between the National or International Unions involved. Claims of a change of

   original assignment shall be processed in accordance with Article I of the Procedural

   Rules of the Plan for the Settlement of Jurisdictional Disputes in the Construction

   Industry (“the Plan”).

       D.    In the event that a Union involved in the change of original assignment dispute

   is an affiliate of a National or International Union that is not affiliated with the Building

   and Construction Trades Department and does not wish to process a case through the

   Plan, the parties shall mutually select one of the following Arbitrators: Arbitrator 1.1.

   Pierson, Arbitrator Paul Greenberg or Arbitrator Walter Kardy and submit the dispute

   directly to the Arbitrator.    The selected Arbitrator shall determine whether the case

   requires a hearing or may be decided upon written submissions.             In rendering his

   termination on whether there has been a change of original assignment, the Arbitrator

   shall be governed by the following.

               1.   The contractor who has the responsibility for the performance and

   installation shall make a specific assignment of the work which is included in his contract

   to a particular union(s).     For instance, if contractor A subcontracts certain work to

   contractor B, then contractor B Shall have the responsibility for making the specific

   assignments for the work included in his contract.          If contractor B, in turn, shall

   subcontract certain work to contractor C, then contractor C shall have the responsibility

   for making the specific assignment for the work included in his contract. After work has

   been so assigned, such assignment will be maintained even though the assigning




                                                22
Case 3:20-cv-00490-BRM-ZNQ Document 1 Filed 01/15/20 Page 61 of 95 PageID: 61




   contractor is replaced and such work is subcontracted to another contractor.         It is a

   violation of the Agreement for the contractor to hold up disputed work or shut down a

   project because of a jurisdictional dispute.

                 2. When a contractor has made an assignment of work, he shall continue the

   assignment without alteration unless otherwise directed by an arbitrator or there is

   agreement between the National and International Unions involved.

                        a. Unloading and/or handling of materials to stockpile or storage by a

   trade for the convenience of the responsible contractor when his employees are not on the

  job site, or in an emergency situation, shall not be considered to be an original

   assignment to that trade.

                        b. Starting of work by a trade without a specific assignment by an

   authorized representative of the responsible contractor shall not be considered an original

   assignment to that trade, provided that the responsible contractor, or his authorized

   representative, promptly, and, in any event, with eight working hours following the start

   of work, takes positive steps to stop further unauthorized performance of the work by that

   trade.

   SECTION 3. PROCEDURE FOR SETTLEMENT OF DISPUTES

            A.     Any Union having a jurisdictional dispute with respect to Project work

   assigned to another Union will submit through its International the dispute in writing to

   the Administrator, Plan for the Settlement of Jurisdictional Disputes in the Construction

   Industry (the Plan’) within 72 hours and send a copy of the letter to the other Union

   involved, the Contractor involved, the General Contractor, the BTC, and the district or

   area councils of the unions involved. Upon receipt of a dispute letter from any union, the




                                                  23
Case 3:20-cv-00490-BRM-ZNQ Document 1 Filed 01/15/20 Page 62 of 95 PageID: 62




   Administrator will invoke the procedures set forth in the Plan to resolve the jurisdictional

   dispute. The jurisdictional dispute letter shall contain the information described in

   Article IV of the Procedural Rules of the Plan.

          B.      Within five calendar days of receipt of the dispute letter, there shall be

   meeting the General Contractor, the Contractor involved, the Local Unions involved and

   designees of the BTC and the district or area councils of the Local Unions involved for

   the purpose of resolving the jurisdictional dispute.

          C.       In order to expedite the resolution of jurisdictional disputes, the parties

   have agreed in advance to mutually select one of the following designated Arbitrators:

   Arbitrator J.J. Pierson, Arbitrator Paul Greenberg or Arbitrator Walter Kardy to hear all

   unsolved jurisdictional disputes arising under this Agreement. All other rules and

   procedures of the Plan shall be followed. If none of the three Arbitrators is available to

   hear the dispute within the time limits of the Plan, the Plan’s arbitrator selection process

   shall be utilized to select another arbitrator.

           D.      In the event that a Union involved in the dispute is an affiliate of a

   National or International Union that is not affiliated with the Building and Construction

   Trades Department and does not wish to process a case through the Plan as described in

   paragraphs A-C above, the parties to the dispute shall mutually select one of the

   following Arbitrators: Arbitrator J.J. Pierson, Arbitrator Paul Greenberg or Arbitrator

   Walter Kardy to hear the dispute and shall submit the dispute directly to the selected

   arbitrator. The time limits for submission and processing disputes shall be the same as

   provided elsewhere in this Section. The selected Arbitrator shall schedule the hearing

   within seven business days from the date of submission. if he cannot hear the case within




                                                     24
Case 3:20-cv-00490-BRM-ZNQ Document 1 Filed 01/15/20 Page 63 of 95 PageID: 63




   the required timeframe, one of the other Arbitrators will be selected to hear the case

   unless all parties to the dispute agree to waive the seven day time limit. In rendering his

   decision, the Arbitrator shall determine:


           1.        first whether a previous agreement of record or applicable agreement,

     including a disclaimer agreement, between the National and International Unions to the

     dispute governs;

          2.         Only if the Arbitrator finds that the dispute is not covered by an

     appropriate or applicable agreement of record or agreement between the crafts to the

     dispute, he shall then consider the established trade practice in the industry and

     prevailing practice in the locality. Where there is a previous decision of record

     governing the case, the Arbitrator shall give equal weight to such decision of record

     governing the case, the Arbitrator shall give equal weight to such decision of record,

     unless the prevailing practice in the locality in the past ten years favors one craft. In

     that case, the Arbitator shall base his decision on the practice in the locality. Except,

     that if the Arbitrator finds that a craft has improperly obtained the prevailing practice in

     the locality through raiding, the undercutting of wages or by the use of vertical

     agreements, the Arbitrator shall rely on the decision of record and established trade

     practice in the industry rather than the prevailing practice in the industry rather than the

     prevailing practice in the locality.

                3.   Only if none of the above criteria is found to exist, the Arbitrator shall

     then consider that because efficiency, cost or continuity and good management are

     essential to the well being of the industry, the interests of the consumer or the practices

     of the employer shall not be ignored.



                                                   25
Case 3:20-cv-00490-BRM-ZNQ Document 1 Filed 01/15/20 Page 64 of 95 PageID: 64




            The Arbitrator shall set forth the basis for his decision and shall explain his

    findings regarding the applicability of the above criteria. If lower-ranked criteria are

    relied upon, the Arbitator shall explain why the higher-ranked criteria were not deemed

    applicable. The Arbitrator’s decision shall only apply to the job in dispute.

                Each party to the arbitration shall bear its own expense for the arbitration

      and agrees that the fees and expenses of the Arbitrator shall be borne by the losing

      party or parties as determined by the Arbitrator.


          E.      The Arbitrator will render a short-form decision within five (5) days of the

   hearing based upon the evidence submitted at the hearing, with a written decision to

   follow within 30 days of the close of hearing.

          F.      This Jurisdictional Dispute Resolution Procedure will only apply to work

   performed by Local Unions at the Project.

          G.      Any Local Union involved in a jurisdictional dispute on this Project shall

   continue working in accordance with Section 2 above and without disruption of any kind.

   SECTION 4. AWARD

                  Any jurisdictional award pursuant to Section 3 shall be final and binding

   on the disputing Local Unions and the involved Contractor on this Project only, and may

   be enforced in accordance with the provisions of Article VII of the Plan. Any award

   rendered pursuant to the alternate procedures of this Article shall be final and binding on

   the disputing Local Unions and the involved Contractor on this Project only, and may be

   enforced in any court of competent jurisdiction. Such award or resolution shall not

   establish a precedent on any other construction work not covered by this Agreement. In




                                                 26
Case 3:20-cv-00490-BRM-ZNQ Document 1 Filed 01/15/20 Page 65 of 95 PageID: 65




   all disputes under this Article, the General Contractor and the involved Contractors shall

   be considered parties in interest.

   SECTION 5. LIMITATIONS

          The Arbitrator shall have no authority to assign work to a double crew, that is, to

   more employees than the minimum required by the Contractor to perform the work

   involved; nor to assign the work to employees who are not qualified to perform the work

   involved; nor to assign work being performed by non-union employees to union

   employees. This does not prohibit the establishment, with the agreement of the involved

   Contractor, of composite crews where more than one employee is needed for the job.

   The aforesaid determinations shall decide only to whom the disputed work belongs.

   SECTION 6. NO INTERFERENCE WITH WORK

           A.      There shall be no interference or interruption of any kind with the work of
   the Project while any jurisdictional dispute is being resolved. The work shall proceed as
   assigned by the Contractor until finally resolved under the applicable procedure of this
   Article. The award shall be confirmed in writing to the involved parties. There shall be
   no strike, work stoppage or interruption in protest of any such award. Any claims of a
   violation of this section shall be submitted and processed in accordance with the
   impediment to job progress provisions of the Plan.
           B.      In the event a Union alleged to have engaged in an impediment to job
   progress is an affiliate of a National or International Union that is not affiliated with the
   Building and Construction Trades Department and does not wish to have the impediment
   to job progress charge processed through the Plan, the parties to the dispute shall
   mutually select one of the three Arbitrators designated in this Article to hear the dispute.
   The selected Arbitrator shall schedule the hearing within two business days from the date
   of submission. if he cannot hear the case within the required timeframe, one of the other
   Arbitrators shall be selected by the parties to hear the case unless all parties to the dispute
   agree to waive the two day time limit. The sole issue at the hearing shall be whether or



                                                 27
Case 3:20-cv-00490-BRM-ZNQ Document 1 Filed 01/15/20 Page 66 of 95 PageID: 66




   not a violation of this Section has in fact occurred, and the Arbitrator shall have no
   authority to consider any matter in justification, explanation or mitigation of such
   violation or to award damages. The Arbitrators decision shall be issued in writing within
   3 hours after the close of the hearing, and may be issued without an opinion. If any party
   desires an opinion, one shall be issued within 15 days, but its issuance shall not delay
   compliance with, or enforcement of, the decision. The Arbitrator may order cessation of
   the violation of this Section and other appropriate relief, and such decision shall be
   served on all parties by facsimile upon issuance. Each party to the arbitration shall bear
   its own expense for the arbitration and agrees that the fees and expenses of the Arbitrator
   shall be borne by the losing party or parties as determined by the Arbitrator.



                         ARTICLE 11- WAGES AND BENEFITS

   SECTION 1. CLASSIFICATION AND BASE HOURLY RATE

          All employees covered by this Agreement shall be classified in accordance with

   the work performed and paid the base hourly wage rates for those classifications as

   specified in the attached Schedules A, as amended during this Agreement. Recognizing,

   however, that special conditions may exist or occur on the Project, the parties, by mutual

   agreement may establish rates and/or hours for one or more classifications which may

   differ from Schedules A.    Parties to such agreements shall be the Owner, the Contractor

   involved, the involved Local Unions and the County Council.

   SECTION 2. TRUST FUNDS

           A.     The Contractors agree to pay contributions to the established funds in the

                  amounts designated in the appropriate Schedule A. Jointly trusteed fringe

                  benefit plans established or negotiated through collective bargaining

                  during the life of this Agreement may be added.




                                                28
Case 3:20-cv-00490-BRM-ZNQ Document 1 Filed 01/15/20 Page 67 of 95 PageID: 67




          B.     The Contractor agrees to be bound by the written terms of the legally

                 established Trust Agreements specifying the detailed basis on which

                 payments are to be paid into, and benefits paid out of, such Trust Funds

                 but only with regard to work done on this Project and only for those

                 employees to whom this Agreement requires such benefits Payments.

          C.     It is agreed that in return for the Local Unions not striking over alleged

                 benefit fund delinquencies,          the Owner agrees to withhold from

                 outstanding monies due to an alleged delinquent contractor/subcontractor,

                  upon fifteen (15) days written notice from the respective Benefit Fund

                 Administrator, the amount claimed and the amount owed will be paid

                  within thirty (30) days after receipt of the notification by the General

                  Contractor   if   not   paid   prior   to   said    date   by   the   delinquent

                  contractor/subcontractor.

      ARTICLE 12- HOURS OF WORK, PREMIUM PAYMENTS, SHIFTS AND

                                          HOLIDAYS

   SECTION 1. WORK WEEK AND WORK DAY

          A.      The standard work week shall consist of 40 hours of work at straight time

   rates per the following schedule:

                  (1)    Five-Day Work Week: Monday             —   Friday; five days, eight hours

                          plus ½ hour unpaid lunch period per day.

                  (2)     Four-Day Work Week:          Monday   —   Thursday; four days ten hours

                          plus ½ hour unpaid lunch period per day.




                                                 29
Case 3:20-cv-00490-BRM-ZNQ Document 1 Filed 01/15/20 Page 68 of 95 PageID: 68




          B.      The Day Shift shall commence between the hours of 6:00 a.m. and 9:00

   a.m. and shall end between the hours of 2:30 p.m. and 7:30 p.m. Starting and quitting

   times shall occur at the employees’ place of work as may be designated by the

   Contractor. in accordance with area practice.

          C.      Notice   —   Contractors shall provide not less than five days prior notice to

                  the Local Union involved as to the work hour schedules to be worked or

                  such lesser notice as may be mutually agreed upon.

   SECTION 2. OVERTIME

   Overtime pay for hours outside of the standard work week and work day, described in

   paragraph A above, shall be paid in accordance with the applicable Schedule A.          There

   will be no restriction upon the Contractor’s scheduling of overtime or the non

   discriminatory designation of employees who shall be worked.               There shall be no

   pyramiding of overtime pay under any circumstances. The Contractor shall have the

   right to schedule work so as to minimize overtime.

   SECTION 3. SHIFTS

          A.      Flexible Schedules       —   Scheduling of shift work shall remain flexible in

   order to meet Project schedules and existing Project conditions including the

   minimization of interference with traffic. It is not necessary to work a day shift in order

   to schedule a second shift. Shifts must be worked a minimum of five consecutive work

   days, must have prior approval of the Owner, and must be scheduled with not less than

   five work days notice to the Local Union.

           B.     Second Shift     —   The second shift (starting between 2 p.m. and $ p.m.) shall

   consist of eight hours work (or ten hours of work) for and equal number of hours pay at




                                                    30
Case 3:20-cv-00490-BRM-ZNQ Document 1 Filed 01/15/20 Page 69 of 95 PageID: 69




   the straight time rate plus 15% in lieu of overtime and exclusive of a ½ hour unpaid lunch

   period.

             C.     Flexible Starting Times      —   Shift starting times will be adjusted by the

   Contractor as necessary to fulfill Project requirements subject to the notice requirements

   of paragraph A.

             D.     It is agreed that when project circumstances require a deviation from the

   above shifts, the involved unions, contractors and the Owner shall adjust the starting

   times of the above shifts or establish shifts which meet the project requirements. It is

   agreed that neither party will unreasonably withhold their agreement.

   SECTION 4. HOLIDAYS

             A.     Schedule There shall be 8 recognized holidays on the Project:
                              -




                   New Years Day                       Labor Day
                   Presidents Day                      Veterans Day
                   Memorial Day                        Thanksgiving Day
                   Fourth of July                      Christmas Day
             *Work shall be scheduled on Good Friday pursuant to the craft’s Schedule A.

             All said holidays shall be observed on the dates designated by New Jersey State
   Law. In the absence of such designations, they shall be observed on the calendar date
   except those holidays which occur on Sunday shall be observed on the following
   Monday. Holidays falling on Saturday are to be observed on the preceding Friday.


             B.     Payment Regular holiday pay, if any, and/or premium pay for work
                              -




   performed on such a recognized holiday shall be in accordance with the applicable
   Schedule A.


             C.      Exclusivity   -   No holidays other than those listed in Section 4-A above
   shall be recognized nor observed except in Presidential Election years when Election Day
   is a recognized holiday.




                                                     31
Case 3:20-cv-00490-BRM-ZNQ Document 1 Filed 01/15/20 Page 70 of 95 PageID: 70




   SECTION 5. REPORTING PAY

          A.     Employees who report to the work location pursuant to regular schedule

   and who are not provided with work or whose work is terminated early by a Contractor,

   for whatever reason, shall receive minimum reporting pay in accordance with the

   applicable Schedule A.

          B.     When an employee, who has completed his/her scheduled shift and left the

   Project site, is “called out” to perform special work of a casual, incidental or irregular

   nature, the employee shall receive pay for actual hours worked with a minimum

   guarantee, as may be required by the applicable Schedule A.

          C.      When an employee leaves the job or work location of his/her own

   violation or is discharged for a cause or is not working as a result of the Contractor’s

   invocation of Section 7 below, he/she shall be paid only for he actual time worked.

          D.      Except as specifically set forth in this Article, there shall be no premiums,

   bonuses, hazardous duty, high time or other special payments of any kind.

          E.      There shall be no pay for time not actually worked except as specifically

   set forth in this Article or except where specifically provided in applicable Schedule A.

   SECTION 6. PAYMENT OF WAGES

          A.      Payday- Payment shall be made by check, drawn on a New Jersey bank

   with branches located within commuting distance of the job site. Paychecks shall be

   issued by the Contractor at the job site by 10 a.m. on Wednesdays. Not more than 3

   day’s wages shall be held back in any pay period. Paycheck stubs shall contain the name

   and business address of the Contractor, together with an itemization of deductions from




                                                32
Case 3:20-cv-00490-BRM-ZNQ Document 1 Filed 01/15/20 Page 71 of 95 PageID: 71




   gross wages. Employees of the Owner may sign up for direct deposit of their paychecks

   into any bank they choose.

          B.      Termination   —   Employees who are laid off or discharged for cause shall be

   paid in full for that which is due them at the time of termination. The Contractors shall

   also provide the employee with a written statement setting forth the date of layoff or

   discharge.

   SECTION 7. EMERGENCY WORK SUSPENSION

   A Contractor may, if considered necessary for the protection of life and/or safety of

   employees or others, suspend all or a portion of Project Work.           In such instances,

   employees will be paid for actual time worked; provided, however, that when a

   Contractor requests that employees remain at the job site available for work, employees

   will be paid for “stand-by” time at their hourly rate of pay.

   SECTIONS. INJURY/DISABILITY

          An employee, who, after commencing work, suffers a work-related injury or

   disability while performing work duties, shall receive no less than eight hours wages for

   that day. Further, the employee shall be rehired at such time as able to return to duties

   provided there is still work available on the Project for which the employee is qualified

   and able to perform.

   SECTION 9. TIME KEEPING

           Each employee must check in and out. The Contractor will provide adequate

   facilities for checking in and out in an expeditious manner.




                                                  33
Case 3:20-cv-00490-BRM-ZNQ Document 1 Filed 01/15/20 Page 72 of 95 PageID: 72




   SECTION 10. MEAL PERIOD

          A Contractor shall schedule an unpaid period of not more than ½ hour duration at
                                          5th
   the work location between the 3’ and         hour of the scheduled shift. A Contractor may,

   for efficiency of operations, establish a schedule which coordinates the meal periods of

   two or more crafts. If an employee is required to work through the meal period, the

   employee shall be compensated in a manner established in the applicable Schedule A.

   SECTION 11. BREAK PERIODS

          Local area practice will prevail for coffee breaks.

                                   ARTICLE 13- APPRENTICES

   SECTION 1. RATIOS

          Recognizing the need to maintain continuing supportive programs designed to

   develop adequate numbers of competent workers in the construction industry and to

   provide craft entry opportunities for minorities, women and economically disadvantaged

   non-minority males, Contractors will employ apprentices in their respective crafts to

   perform such work as is within their capabilities and which is customarily performed by

   the craft in which they are indentured.       Contractors may utilize apprentices and such

   other appropriate classifications as are contained in the applicable Schedule A in a ratio

   not to exceed 25% of the work force by craft (without regard to whether a lesser ratio is

   set forth is Schedule A), unless the applicable Schedule A provide for a higher

   percentage.   Apprentices and such other classifications as are appropriate shall be

   employed in a manner consistent with the provision of the appropriate Schedule A.




                                                  34
Case 3:20-cv-00490-BRM-ZNQ Document 1 Filed 01/15/20 Page 73 of 95 PageID: 73




        ARTICLE 14- SAFETY PROTECTION OF PERSON AND PROPERTY

   SECTION 1. SAFETY REQUIREMENTS

          Each Contractor will ensure that applicable OSHA requirements are at all times

   maintained on the Project and the employees and Unions agree to cooperate fully with

   these efforts.   Employees must perform their work at all times in a safe manner and

   protect themselves and the property of the Contractor and the Owner from injury or harm.

   Failure to do so will be grounds for discipline, including discharge.

   SECTION 2. CONTRACTOR RULES

           Employees covered by this Agreement shall at all times be bound by the

   reasonable safety, security, and visitor rules as established by the Contractors and the

   Owner for this Project. Such rules will be published and posted in conspicuous places

   throughout the Project.

   SECTION 3. INSPECTIONS

   The Contractors and Owner retain the right to inspect incoming shipments of equipment,

   apparatus, machinery and construction materials of every kind.

                             ARTICLE 15- NO DISCRIMINATION

   SECTION 1. COOPERATIVE EFFORTS

           The Contractor and Unions agree that they will not discriminate against any

   employee or applicant for employment because of race, color, religion, sex, national

   origin or age in any manner prohibited by law or regulation. It is recognized that special

   procedures may be established by Contractors and Local Unions and the New Jersey

   State Department of Labor for the training and employment of persons who have not

   previously qualified to be employed on construction projects of the type covered by this




                                                35
Case 3:20-cv-00490-BRM-ZNQ Document 1 Filed 01/15/20 Page 74 of 95 PageID: 74




   Agreement. The parties to this Agreement will assist in such programs and agree to use

   their best efforts to ensure that the goals for female and minority employment are met on

   this Project.

   SECTION 2. LANGUAGE OF AGREEMENT

   The use of the masculine or feminine gender in this Agreement shall be construed as

   including both genders.

                             ARTICLE 16- GENERAL TERMS

   SECTION 1. PROJECT RULES

           The Owner and Contractor shall establish such reasonable Project rules as are

   appropriate for the good order of the Project.    Such rules shall not conflict with this

   Agreement or applicable Agreement in Schedule A. These rules will be explained at the

   pre-job conference and posted at the Project site and may be amended thereafter as

   necessary. Failure of an employee to observe these rules and regulations shall be grounds

   for discipline, including discharge.   The fact that no order was posted prohibiting a

   certain type of misconduct shall not be a defense to an employee disciplined or discharge

   for such misconduct when the action taken is for cause.

   SECTION 2. TOOLS OF THE TRADE

           The welding/cutting torch and chain fall are tools of the trade having jurisdiction

   over the work performed. Employees using these tools shall perform any of the work of

   the trade. There shall be no restrictions on the emergency use of any tools or equipment

   by any qualified employee or on the use of any tools or equipment for the performance of

   work within the employee’s jurisdiction.




                                               36
Case 3:20-cv-00490-BRM-ZNQ Document 1 Filed 01/15/20 Page 75 of 95 PageID: 75




   SECTION 3. SUPERVISION

          Employees shall work under the supervision of the craft foreperson or general

   foreperson.

   SECTION 4.      TRAVEL ALLOWANCES

          There shall be no payments for travel expenses, travel time, subsistence allowance

   or other such reimbursements or special pay except as expressly set forth in this

   Agreement.

   SECTION 5. FULL WORK DAY

          Employees shall be at their staging area at the starting time established by the

   Contractor and shall be returned to their staging area by quitting time after performing

   their assigned functions under the supervision of the Contractor. The signatories reaffirm

   their policy of a fair day’s work for a fair day’s wage.

   SECTION 6. COOPERATION

          The Owner and the Unions will cooperate in seeking any NJ Department of Labor

   approvals that may be required for implementation of any terms of this Agreement.

                      ARTICLE 17- SAVINGS AND SEPARABILITY

   SECTION 1. THIS AGREEMENT

           In the event that the application of any provision of this Agreement is enjoined,

   on either an interlocutory or permanent basis, or otherwise found in violation of law, the

   provision involved shall be rendered, temporarily or permanently, null and void but the

   remainder of the Agreement shall remain in full force and effect.      In such event, the

   Agreement shall remain in effect for contracts already bid and awarded or in construction

   where the Contractor voluntarily accepts the Agreement. The parties to this Agreement




                                                 37
Case 3:20-cv-00490-BRM-ZNQ Document 1 Filed 01/15/20 Page 76 of 95 PageID: 76




   will enter into negotiations for a substitute provision in conformity with the law and the

   intent of the parties for contracts to be let in the future.

   SECTION 2. THE BID SPECIFICATIONS

           In the event that the bid specifications, or other action, requiring that a successful

   bidder become signatory to this Agreement is enjoined, or either an interlocutory or

   permanent basis, or otherwise found in violation of law, such requirement shall be

   rendered, temporarily or permanently, null and void but the agreement shall remain in

   full force and effect to the extent allowed by law. In such event, the Agreement shall

   remain in effect for contracts already bid and awarded or in construction where the

   Contractor voluntarily accepts the Agreement. The parties will enter into negotiations as

   to modifications to the Agreement to reflect the court action taken and the intent of the

   parties for contracts to be let in the future.

   SECTION 3. NON-LIABILITY

           In the event of an occurrence referenced in Section 1 or Section 2 of this Article,

   neither the Authority; the Owner; any Contractor; nor any signatory Union shall be liable,

   directly or indirectly, for any action taken, or not taken, to comply with any court order,

   injunction or determination. Project bid specifications will be issued in conformance

   with court orders then in effect and no retroactive payments or other action will be

   required if the original court determination is ultimately reversed.

   SECTION 4. NON-WAIVER

           Nothing in this Article shall be construed as waiving the prohibitions of Article 7

   as to signatory Contractors and signatory Unions.




                                                    3$
Case 3:20-cv-00490-BRM-ZNQ Document 1 Filed 01/15/20 Page 77 of 95 PageID: 77




     ARTICLE 1$     -   FUTURE CHANGES IN SCHEDULE A AREA CONTRACTS

   SECTION 1. CHANGES TO AREA CONTRACTS

          A.     Schedule A to this Agreement shall continue in full force and effect until

                 the Contractor and/or Union parties to the Area Collective Bargaining

                 Agreements which are the basis for Schedule A notify the Owner in

                 writing of the mutually agreed upon changes in provision of such

                  agreements which are applicable to the Project, and their effective dates.

          B.      It is agreed that any provisions negotiated into Schedule A collective

                  bargaining agreements will not apply to work on this Project if such

                  provisions are less favorable to this Project than those uniformly required

                  of contractors for construction work normally covered by those

                  agreements; nor shall any provision be recognized or applied on this

                  Project if it may be construed to apply exclusively, or predominantly, to

                  work covered by this Project Agreement.

          C.      Any disagreement between signatories to this Agreement over the

                  incorporation into Schedule “A” of provisions agreed upon in the

                  renegotiation of Area Collective Bargaining Agreements shall be resolved

                  in accordance with the procedure set forth in Article 9 of this Agreement.

   SECTION 2. LABOR DISPUTES DURING AREA CONTRACT NEGOTIATIONS

          The Unions agree that there will be no strikes, work stoppages, sympathy actions,

   picketing, slowdowns or other disruptive activity or other violations of Article 7 affecting

   the Project by any Local Union involved in the renegotiation of Area Local Collective

   Bargaining Agreements nor shall there be any lockout on this Project affecting a Local




                                                39
Case 3:20-cv-00490-BRM-ZNQ Document 1 Filed 01/15/20 Page 78 of 95 PageID: 78




   Union during the course of such renegotiations. The Contractors agree that all payments

   due under any renegotiated area Local Collective Bargaining Agreement shall be made

   retroactive to the effective date thereof.

                         ARTICLE 19- HELMETS TO HARDHATS

           The Employers and the Unions recognize a desire to facilitate the entry into the

   building and construction trades of veterans who are interested in careers in the building

   and construction industry. The Employers and Unions agree to utilize the services of the

   Center for Military recruitment, Assessment and Veterans Employment (hereinafter

   “Center”) and the Center’s “Helmets to Hardhats” program to serve as a resource for

   preliminary orientation, assessment of construction aptitude, referral to apprenticeship

   programs or hiring halls, counseling and mentoring, support network, employment

   opportunities and other needs as identified by the parties.

           The Unions and Employers agree to coordinate with the Center to create and

   maintain an integrated database of veterans interested in working on the Project and of

   apprenticeship and employment opportunities for the Project. To the extent permitted by

   law, the Unions will give credit to such veterans for bona fide, provable past experience.




                                                40
Case 3:20-cv-00490-BRM-ZNQ Document 1 Filed 01/15/20 Page 79 of 95 PageID: 79




  IN WITNESS WHEREOF, the parties have caused this Agreement to be executed and
  effective as of the 19th day of December, 2018.


   FOR THE DIVISION Of PROPERTY MANAGEMENT AND CONSTRUCTION


   By:
                     Richard Flodmand, Deputy Director


   FOR THE BUILDING AND CONSTRUCTION TRADES
   MERCER COUNTY & VICINITY BUILDING AND CONSTRUCTION TRADES
   COUNCTh


   By:
                     Wayne DeAngelo, President



   FOR LOCAL UNION AFFILIATES:


   BRICKLAYERS AND MASONS, LOCAL


   By:
                     (Name/Title)


   CARPENTERS, MILLWRIGHTS & DOCKBUILDERS LOCAL


   By:
                     (Name/Title)


   INTERNATIONAL BROTHERHOOD OF ELECTRICAL WORKERS, LOCAL


   By:
                     (Name/Title)




                                        41
Case 3:20-cv-00490-BRM-ZNQ Document 1 Filed 01/15/20 Page 80 of 95 PageID: 80




   IRONWORKERS, LOCAL


   By:




                    (Name/Title)


   LABORERS INTERNATIONAL UNION OF NORTH AMERICA, LOCAL


   By:
                    (Name/Title)


   PAINTERS DISTRICT COUNCIL


   By:
                    (Name/Title)


   PLUMBERS AND PIPEFITTERS, LOCAL


   By:
                    (Name/Title)


   INTERNATIONAL UNION OF OPERATING ENGINEERS, LOCAL


   By:
                    (Name/Title)


   TEAMSTERS, LOCAL


   By:
                    (Name/Title)




                                     42
Case 3:20-cv-00490-BRM-ZNQ Document 1 Filed 01/15/20 Page 81 of 95 PageID: 81




   SHEETMETAL WORKERS, LOCAL


   By:




                    (Name/Title)


   ASBESTOS WORKERS, LOCAL


   By:
                    (Name/Title


   BOILERMAKERS, LOCAL


   By:
                    (Name/Title)


   OPERATIVE PLASTERERS AND CEMENT MASONS, LOCAL


   By:
                    (Name/Title)


   SPRINKLERFITTERS, LOCAL


   By:
                    (Name/Title)


   TILE AND MARBLE WORKERS, LOCAL


   By:
                     (Name/Title)



                                    END




                                     43
Case 3:20-cv-00490-BRM-ZNQ Document 1 Filed 01/15/20 Page 82 of 95 PageID: 82

                                      SCHEDULE A

      A COPY OF EACH UNION’S CURRENT COLLECTIVE BARGAINIG
    AGREEMENT IS INCLUDED AS PART OF SCHEDULE A BY REFERENCE,
            UPON EXECUTION BY THE SIGNATORY LOCAL.

  Asbestos & Insulators Local 89

  Boilermaker Local 28

  Bricklayers and Allied Crafts, Locals 2 & 5

  Carpenters Locals 254 & 255

  Dockbuilders, Piledrivers & Timbermen Locals 1556 & 441

  Electrical Workers, Local 269

  Elevator Constructors, Local 5

  Heavy Construction Laborers, Local 172

  Ironworkers Local 399

  Laborers Local 77 & 78

  1’Iillwrights Local 715

  Operating Engineers, Local 825

  Painters and Allied Trades, District Council 711

  Plasterers & Cement Masons, Local 592

  Plumbers and Pipefitters, Local 9

  Roofers Local 30

  Sheet Metal Workers Local 27 & 19

  Sprinkler Fitters, Local 692

  Teamsters, Local 469

  Tile/1’Iarble/Terrazzo Workers, Local 7




                                            1
Case 3:20-cv-00490-BRM-ZNQ Document 1 Filed 01/15/20 Page 83 of 95 PageID: 83




                            Exhibit D
    Case 3:20-cv-00490-BRM-ZNQ Document 1 Filed 01/15/20 Page 84 of 95 PageID: 84




        Section 16. INFORMATIO
                                       N TO PARTICIPANTS
                                                                  AND BENEFICIARIES. Th
                                                                                                e Trustees
        shatt provide participants and
                                       beneficiaries such informatio
                                                                     n as may be required by law


       Section 17. ACCOUNTA
                                  NTS AND ACTUARIES.
                                                               The Trustees shall engage one or
                                                                                                  more
       independent qualified public
                                     accountants and one or mo
                                                                 re enrolled actuaries to perfor
                                                                                                 m at!
      services as may be required
                                   by applicable law and such
                                                              othet services as the Trustees
                                                                                             may deem
      necessary.



     Section 18. RECIPROC
                                  ITY AGREEIVIENTS. Th
                                                                 e Trustees may, in their sole dis
                                                                                                   cretion,
     enter into such reciprocity
                                 agreement or agreements
                                                            with other pension plans as the
                                                                                             y determine
    to be in the best intere
                               sts of the Fund1 provided
                                                             that any such reciprocity agr
                                                                                              eement or
    agreements shatl not be inc
                                onsistent with the terms of
                                                            this Trust Agreement.



                                               ARTICLE V

                              —
                                       Contributions to the Fund
                                                                        _.—
                                                                             ——
                                                                                   —
                                                                                         -—
                                                                                               -———



   Section 1. RATE OF
                              CONTRIBUTIONS. In
                                                           order to effectuate the purpos
                                                                                          es hereof each
   Employer shall contribute
                                   to the fund the amoun
                                                              t required by any Collective
                                                                                              Bargaining
  Agreement or other wr
                               itten agreement requiring
                                                             contributions to the Fund.
                                                                                            The rate of
  contribution shall at all tim
                                es be governed by the Co
                                                           llective Bargaining Agreement
                                                                                           or other
 fund-approved agreement the
                                    n in force and effect, tog
                                                               ether with any amendments, sup
                                                                                               plements
or modifications thereto.
                                 Notwithstanding the for
                                                            egoing, in the event that an
                                                                                           Employer is
requited by applicable law
                                 to contribute to the fun
                                                           d despite the expiration of
                                                                                       the Employees

                                                —18-
     Case 3:20-cv-00490-BRM-ZNQ Document 1 Filed 01/15/20 Page 85 of 95 PageID: 85




         Collective Bargaining Agree
                                     ment, that obligation to con
                                                                  tribute shall be deemed to also
                                                                                                  arise
         under this Trust Agreement.

        Section 2. EFFECTIVE DA
                                        TE Of CONTRIBUTIO
                                                                  NS. Alt contributions shall be
                                                                                                  made
        effective as required by the
                                     Collective Bargaining Agreeme
                                                                   nt or other fund-approved agreem
                                                                                                    ent
       and shall continue to be paid
                                       as long as the Employer is
                                                                  so obligated by such agreement or
                                                                                                     by
       applicable law.



      Section 3. MODE OF P%
                                 YMENT. All contributi
                                                         ons shalt be payable and due to
                                                                                         the Pension
      fund on a monthly basis.
                               and shall be paid in the ma
                                                           nner and form determ
                                                                              ined by the Trustees.
     More specifically, the contrib
                                   utions owed for each mo
                                                           nth shall be due on the twenti
                                                                                          eth (20th)
     day of the following month
                                .



     Section 4. DEFAULT IN
                                 PAYMENT. LEan Emplo
                                                               yer fails to make contributions
                                                                                                 to the fund
    when due, the Employer sha
                                  ll be in default and the Tru
                                                                stees, in their discretion, may req
                                                                                                     uire the
    Employer to pay interest on
                                  alt past due contributions at
                                                                  the rate of one and one-hajf.p
                                                                                                   ecccn X1
   %) compounded per mo
                               nth (or such lesser amoun
                                                             t as they may set) from the dat
                                                                                                e when the
   contributions were due unt
                              il the date paid. further,
                                                           the Trustees, in their discretio
                                                                                            n, may require
  such a defaulting Emplo
                            yer to pay an additional amo
                                                             unt equal to twenty percent (20
                                                                                                 %) of the
  unpaid contributions as liq
                             uidated damages as author
                                                           ized by applicable federal law.
                                                                                               In addition,
 the Trustees, in their disc
                             retion, may requite such
                                                          a defaulting Employer to pay the
                                                                                                  expenses
incurred by the fund in coll
                             ecting contributions, intere
                                                           st or damages, which expenses
                                                                                              may include
attorneys’ and accountan
                          ts fees. The Trustees may tak
                                                              e any action necessary or app
                                                                                               ropriate to

                                                  -19-
    Case 3:20-cv-00490-BRM-ZNQ Document 1 Filed 01/15/20 Page 86 of 95 PageID: 86




           enforce payment of the
                                      contributions, interest, dam
                                                                     ages, and expenses provid
                                                                                                 ed for herein,
          including, but not limited
                                     to, proceedings at law or
                                                                 in equity. The Fund and Tru
                                                                                              stees shall not be
         required to exhaust any
                                    grievance or arbitration pro
                                                                   cedure provided by a Collec
                                                                                               tive Bargaining
         Agreement or otherwise
                                   with respect to the enforc
                                                               ement of such Employer obl
                                                                                           igations, but rather
        shall have immediate acc
                                   ess to the courts, as pro
                                                              vided under applicable law,
                                                                                            or to designate a
       permanent arbitrator to hea
                                     t and determine collectio
                                                                n disputes. The default of
                                                                                            an Employer shall
       not relieve any other Emplo
                                     yer of his obligation to the
                                                                   fund.


      Section   . REPORTS AND AUDI
                                           TS. Each employer shall
                                                                         submit to the Fund all report
                                                                                                         s and
      documents as the Trustees
                                  deem necessary or approp
                                                              riate to collect or verify con
                                                                                             tributions. Each
     Employer, at the request
                               of the Trustees, shalt sub
                                                          mit to an audit of the approp
                                                                                          riate records of the
     Employer to verify that the
                                  correct amount of contrib
                                                              utions Of other payments
                                                                                            due the fund has
    been or will be paid. Such
                                an audit may include rec
                                                          ords relating to employees
                                                                                         not coveted by the
    Fund to the extent nec
                           essary or appropriate to
                                                        verify contributions. No
                                                                                      use shall be made of
   information gathered dur
                            ing an audit other than
                                                      uses relating to administratio
                                                                                       n of the Fund.


  Section 6. PRODUC
                        TION OF RECORDS.
                                                    Each Employer shall promp
                                                                                 tly furnish to the
  Trustees, on demand, the
                             names of his Employees,
                                                        their Social Security number
                                                                                      s, the hours
 worked by each Employee
                            and such other informatio
                                                      n as the Trustees may reason
                                                                                    ably require in
 connection with the adm
                         inistration of the Trust
                                                  fund and for no other pur
                                                                              pose. The Trustees
may, by their respective
                         representatives, examine
                                                   the pertinent employment and
                                                                                   payroll records
of each Employer at the
                          Employers place of bus
                                                   iness whenever such exami
                                                                                nation is deemed

                                                -20-
    Case 3:20-cv-00490-BRM-ZNQ Document 1 Filed 01/15/20 Page 87 of 95 PageID: 87




          necessary to advisable by the
                                        Trustees in connection with
                                                                       the proper administration of
          Fund. The Union and its                                                                   the Trust
                                      Affiliates shalt,.upon the
                                                                 request of the Trustees, pro
                                                                                               mptly ftimish
         information in respect to an
                                      Employee’s employment sta
                                                                   tus.


        Section 7 REFUND O
                           F CONTRIBUTIONS.
                                                                      In no event shall any Em
                                                                                               ployer,
        directly or indirectly, receiv
                                        e any reftad on contribu
                                                                    tions made by it to the Fund
                                                                                                  (except
       in case of a bona fide err
                                    oneous payment or overp
                                                                ayment of contributions,
                                                                                            to the extent
      permitted by law), nor
                                    shall an Employer direc
                                                                  tly or indirectly particip
                                                                                              ate in the
      disposition of the fund
                                    or receive any benefit
                                                              s from the Fund. Upon
                                                                                            payment of
     contributions to the Fund
                                  , all responsibilities of
                                                            the Employer for each contr
                                                                                           ibution shall
     cease, and the Employe
                                r shall have no respons
                                                           ibilities for the acts of the
                                                                                          Trustees, nor
    shall an Employer be ob
                                ligated to see to the appli
                                                             cation of any funds cr pro
                                                                                           perty of the
    Fund or to see that the
                              terms of the Trust Agree
                                                          ment have been complied wi
                                                                                          th.



                                               ARTICLE VI

                                             Plan of Benefits
   Section 1. ESTABLI$RM
                                ENT OF PLAN. The Tr
                                                             ustees shaH formulate and ad
                                                                                             opt a written
  plan or plans for the paym
                               ent of such retirement or
                                                            pension benefits, death benefi
                                                                                           ts, and related
  benefits, as are feasibte,.
                              The formulation and des
                                                          ign of the Pension Plan is com
                                                                                            mitted to the
 sote discretion of the Tr
                           ustees, subject only to the
                                                        requirements that the Pension
                                                                                        Plan comply at
all times with applicable
                            federal law and regulatio
                                                       ns and that no provision of the
                                                                                         Pension Plan


                                                 -21-
Case 3:20-cv-00490-BRM-ZNQ Document 1 Filed 01/15/20 Page 88 of 95 PageID: 88




     the Trustees. Ml other
                            expenses incurred putsuant to
                                                          Article IV hereof shall be paid by
                                                                                             the
     Fund.



    IN WITNESS ‘vYHEREOf,
                                   the undersigned do hereunto
                                                               cause this instwrnt to be duly
    executed on the day and year
                                 ftrst above written.
   For the Inteniational Union
                                 —




     RAYMO        M. POCINO




                                        -30-
Case 3:20-cv-00490-BRM-ZNQ Document 1 Filed 01/15/20 Page 89 of 95 PageID: 89




                            Exhibit E
Case 3:20-cv-00490-BRM-ZNQ Document 1 Filed 01/15/20 Page 90 of 95 PageID: 90

                           .
 In the Matter of Arbitration                        )      Before: J. J. PIERSON, Esq.
                                                     )              Arbitrator
 between                                             )
                                                     )
 NEW JERSEY BUILDING LABORERS                        )
 STATEWIDE BENEFIT FUNDS                             )
                (“funds”)                            )     FINDINGS OF AUDIT.
                                                     )    COLLECTION AWARD
               -and-                                 )        and ORDER
                                                     )
 BRICK INDUSTRIES INC.                               )
                (“Employer”)                         )      Re: Funds Contributions


        Appearing for the funds:                     Appearing for the Employer:
        Bradley Parsons, Esq.                        Ronald Tobia, Esq.
        Kimberly Kemple, NJBLSBF
        Anthony Sgroi, Auditor

        This matter was presented to the undersigned Arbitrator on August 27, 2019 pursuant to a
 “Project Labor Agreement Covering Construction of the Executive State House” (“PLA”),
 located at 125 West State Street, Trenton, NJ 08608 (the “Project”), together with the individual
 “Collective Bargaining Agreement by and between New Jersey Building Construction Laborers’
 District Council of the State of New Jersey and Building, Site and General Construction
 Contractors and Employers” (“Laborers Agreement”) attached to the PIA as “Schedule A”. The
 Laborers Agreement includes Articles X (“Wages and Fringe Benefits”), XTV (“Fringe Benefit
 Funds”) and XV (“Collection of Amounts Due Under Agreement”) of the effective Laborers
 Agreement. (hereinafter, the “Laborers Agreement”, entered into the record as “Funds Exhibit” F-
 1). Due notice of the hearing was forwarded to the Employer.
        Based upon the proofs, the undersigned Arbitrator FINDS that:
         1. Brick Industries Inc. (“Brick”) acknowledged that it performed work covered by the
 PLA and the attached “Schedule A Laborers Agreement”.
                                    -




        2. The PLA incorporates the terms and conditions referenced in the Laborers Agreement,
 including contract provisions which bind the Employer to contribute payments to defined benefit
 Funds under Article XIV (collectively referred as the “Funds”) of the Agreement.
Case 3:20-cv-00490-BRM-ZNQ Document 1 Filed 01/15/20 Page 91 of 95 PageID: 91

                              .                                             .
        3. The Funds ate established by specific Agreement(s) and Declarations of Trust
 (hereinafter, the “Trust Agreement” ) and incorporated by reference in the 1_aborers Agreement.

        Now, this Arbitrator further FINDS that:
        4. The Employer employed individuals covered by the terms and conditions of the
 Agreements during the payroll period June 2, 2018 through November 4, 2018.

        5. As specifically provided in Articles X and XIV of the Laborers Agreement, an
 Employer performing work covered by the Laborers Agreement is obligated to contribute to the
 New Jersey Building Laborers’ Statewide Funds’ for employees covered by the Agreement; and

        6. In accordance with the Laborers Agreement, an independent auditor performed an audit
 to determine whether the Employer submitted contributions in accordance with the Agreement.

        7. In the opinion of this Arbitrator, a fund contractually entitled to perform an audit of
 books and payroll records of an employer signatory to a collective bargaining agreement (and
 related trust fund documents incorporated by reference) may reasonably rely on the accuracy of
 said report in determining liability of the employer to the funds for delinquencies, incorrect

 contributions and a general breach of contract obligations.2 It is the further belief of this
 Arbitrator that said report’ may serve as prima fade evidence of liability after notice of the claim
 has been given to the employer and the employer has been given reasonable opportunity to
 question the findings, offer information to adjust or amend the audit results and given the final
 opportunity to present evidence to correct alleged errors.
         8. The ‘Independent Accountants’ Report on Applying Agreed-Upon Procedures”, as
 presented to the Trustees, was provided to the Employer and amended with corrections; and


 1. Employer contributions include: Article 14.00 Pension; 14.10 Welfare; 14.20 Annuity; 14.30 State
                                                    -                -                -                 -




 Political Action Committee; 14.50- Laborers’-Employers’ Cooperation and Education Trust; 14.60- Health
 & Safety; 14.70 Training and Education; 14.80 Industry Advancement. Employers are also obligated to
                  -                                 -




 submit (14.40) Organizing Dues and (14.45) Working Dues which are deducted from each employee’s pay.
 The Funds also submitted the “Agreement and Declaration of Trust of the New Jersey Building Laborers
 Statewide Annuity Fund.” (F- lb)

 2. An “audit” referring to both the examination and verification of employer records and the resulting report,
 both of which are performed and/or prepared by an individual qualified to examine and report the results
 necessary for an accounting to Funds. The firm of Schultheis & Panettieri, LLP, Certified Public Accountants
 serving as independent accountant, is qualified to perform the agreed-upon procedures and has prepared the
 report entered into this record and referred to in this Award. (See f-4)
Case 3:20-cv-00490-BRM-ZNQ Document 1 Filed 01/15/20 Page 92 of 95 PageID: 92

                                                                          .
        9.   The Trustees contended that the Employer violated Articles X and XIV of the

 Agreement by failing to make its required contributions to the Funds between June 2, 201$

 through November 4, 2018 and was deficient and delinquent in contributions.

        10. Notice of the outstanding delinquency was forwarded to the Employer;

        11. The Employer did not submit payment of the delinquency to the Funds, denying

 liability and contending that benefit contributions were remitted to another local union claiming

 coverage of the work;

        12. ArticLe XV, Collection of Amounts Due Under Agreement states:
        15.20 Legal Remedies for Collection of Delinquencies. The Trustees or Administration
        of any fund due contribution pursuant to this Agreement shall be entitled all rights
        accorded by law including but not limited to the right to demand, receive, sue for, and
        take such steps, including the institution and prosecution of or the intervention in any
        proceeding at law or in equity or in bankruptcy that may be necessary or desirable in
        their discretion to effectuate the payment and collection of any sum or sums and costs
        required to be paid to the Welfare, Pension or Annuity Funds under this Agreement.

         15.30 Costs of Collection.

         (a) In addition to the other provisions of this Agreement relating’ any such funds, in the
         event the Employer is delinquent in the payment of contributions to the Funds, or wages,
         the delinquent Employer shall also he required to pay attorneys’ fees and coup and
         arbitration costs, if any, whenever the services of an attorney or arbitrator are necessary
         to recover the amount due. The Union or the Trustees, in their discretion, may also assess
         the Employer with interest at the current rate.

         15.50 Fund Rights and Duties.

         (c) The Employers agree that the trustees of the fund or funds shall have the right to
         require such reports by the Employers as are necessary to the fulfillment of the
         agreements and declarations of trusts and the contracts of insurance, as may apply. The
         trustees and insurers shall also have the right to inspect at all reasonable times the
         payroll, employment and such other records of the Employer as are pertinent to questions
         of the accuracy or comprehensiveness of the reports of the Employers.

         13. As a result of the Employer’s failure to remit contributions claimed due and owing the
 Funds and seeking to remedy the deficiency and delinquency established in the Audit, the Funds

 pursued collection of the contributions due through the legal services of the law firm of Kroll

  Heineman Carton (“funds’ Counsel”), Metro Corporate Campus I, 99 Wood Avenue, Suite 307,

  Iselin, New Jersey.
Case 3:20-cv-00490-BRM-ZNQ Document 1 Filed 01/15/20 Page 93 of 95 PageID: 93

                            .                                       .
        14. Notice of an arbitration hearing was issued by the Funds’ Counsel.

        15. At the arbitration hearing of August 27, 2019, Funds’ Counsel produced evidence and

established the Funds’ right for collection and the Employer’s obligation to remit the

contributions now sought.

        16. Counsel for Brick appeared at the arbitration hearing and did not contest the

 applicable provisions of the L.aborers Agreement, the funds’ right to audit, the Audit findings,

the collection procedure and the delinquent contributions due the NJ Laborers “Health” Funds.

        17. The patties acknowledged that, in connection with a separate grievance under the

 PLA, Brick acknowledged performing 9,709.50 hours of covered work on the Project during the

 Audit period, and paid $130,247.66 to the Funds to resolve that grievance. However, at the time,

 the Funds were not involved in collecting welfare contributions, because contributions to that

 Funds were due to Mason Tenders District Council Welfare Fund (“MTDC Welfare Fund”),

 which was also charged with collecting those contributions. As such, the $130,247.66, prior paid

 to the NJ Laborers funds, did not include the welfare contributions, which are the subject of the

 current arbitration.

         18. Subsequent to the prior arbitration, Laborers Local 78, the NJ Laborers Funds, the

 MTDC and the Associated Construction Contractors of New Jersey jointly agreed that the NJ

 Laborers Funds wouLd assume the obligation of collecting the Welfare Contributions that arose

 from work performed by Local 78 members in New Jersey.

         19. Pursuant to an Amendment agreed to by the parties, effective August 1, 2019, the

 welfare contributions due to the MTDC Welfare Fund would be payable to the New Jersey

 BuiLding Laborers’ Statewide Health fund (“NJBLS Health fund”) and collection of the

 delinquent welfare contributions would be conducted in accordance with the collection policy of

 the NJLS Welfare fund, including presentation of disputes concerning such contributions to the

 NJLS Welfare fund’s permanent arbitrator.
Case 3:20-cv-00490-BRM-ZNQ Document 1 Filed 01/15/20 Page 94 of 95 PageID: 94

                               .                                        .
         20. Pursuant to its obligation to collect the Local 78 Welfare eontributions, the Funds’

 audited Brick for Welfare contributions due on the State House PLA Project. The audit reflected

 delinquent welfare contributions due to the MTDC Welfare Fund, in the total amount of

 $130,238.21, including interest.

         21. At the Arbitration hearing of August 27, 2019, the Funds introduced the fully

 executed amendment to the Agreement between “Asbestos, Lead, and Hazardous Waste Laborers

 Local 78 and the Associated Construction Contractors of New Jersey” (“Amendment”); and 2)

 the audit of Brick Industries, Inc. (“Brick”) for the audit period from June 2, 2018 through

 November 4, 2016, for welfare contributions only (“Audit”).

         22. Based on the above, this Arbitrator FINDS that Brick performed covered work under

 the PIA with Laborers and are obligated to remit health benefit contributions in the amount of

 $111,885.00 for 10,095 hours worked performed and, together with interest in the amount of

 $18,353.21, is Liable to the New Jersey Building Laborers’ Statewide Health Fund in the amount

 of $130238.21.

         23. As such, and in accordance with the provisions of Article XIV, the Employer, Brick

 Industries, Inc. shall pay a principal amount of $111,885.00 to the Funds, plus $18,353.2! in

 interest.



         Based on the above findings, it is hereby AWARDED and ORDERED that:

         1. BRICK INDUSTRiES INC., the Employer, shall pay forthwith to the Funds
         the amount of $130.238.21, as specifically set forth in paragraph 14 above. A
         check shall be made payable to the “NJBLSBF Health Fund” and forwarded to
                                                             -



         3218 Kennedy Blvd., Jersey City, NJ 07306. A copy of the check shall be
         forwarded to the fund’s Counsel:. Krotl Heineman & Carton, Metro Corporate
         Campus 1, 99 Wood Avenue, Suite 307, Iselin, New Jersey, 08830 attn: Albert G.
         Kroll, Esq.; and

             2. Furthermore, the Employer shall remain obligated to the funds, specifically for
             adhering to the terms and conditions of the Laborers Agreement and for
             submitting timely contributions to the Funds; and
Case 3:20-cv-00490-BRM-ZNQ Document 1 Filed 01/15/20 Page 95 of 95 PageID: 95

                           .                                              .
       3. Furthermore, the Employer shall cease and desist from any action which
       violates the above referenced Agreement and/or Trust Agreement(s) concerning
       contributions to the Funds; and

       4. Furthermore, the Funds and Union shall be authorized to examine all records of
       the Employer, including all payroll and financiaL records, in the event the
       Employer is unwilling or unabLe, or claims he is unwilling or unable, to pay
       contributions due to the Funds, said examinations being necessary for the Funds
       and the Union to determine whether in fact there are assets, the location of such
       assets, and whether assets have been conveyed, directly or indirectly to any other
       person or entity and, if requested, by producing the following documents:

        A. Bank accounts;
        B. Federal and state tax returns;
        C. Financial statements;
        D. Documents evidencing ownership interest in real estate, motor vehicle, any and alt
        equipment, pension, life or profit sharing plans, stocks, bonds, securities or other
        tangible goods;
        E. Accounts receivable and accounts payables;
        F. Any judgments or liens by or against the Employer;
        G. Any and all loans, promissory notes, bills of exchange or commercial paper made by
        or on behalf of the Employer;

        5. FinaLly, in the event it is necessary for the Trustees of the funds to enforce this
        AWARD and ORDER in court, the Employer shall be responsible for aLl court
        costs including, but not limited to, the filing fee of $400.00.


 Date: September 24, 2019
                                                       J. J   I       ON, Esq., Arbitrator

 STATE Of NEW JERSEY)
                 :SS
 COUNTY Of MORRIS)

 I, J. J. PIERSON, Esq., on my oath, do attest to being the person. who has executed the foregoing
 instrument and issued the above Award on September 24, 2019



                                       J. J. Pierney at Law, State of New Jersey
                                                                  -   -
